Exhibit 10.85
 
 
AMENDED AND RESTATED ADMINISTRATION AGREEMENT
among
FEDERAL NATIONAL MORTGAGE ASSOCIATION
and
FEDERAL HOME LOAN MORTGAGE CORPORATION
and
U.S. BANK NATIONAL ASSOCIATION
Dated as of January 22, 2010
 
 

 



--------------------------------------------------------------------------------



 



          This AMENDED AND RESTATED ADMINISTRATION AGREEMENT is dated as of
January 22, 2010 (as the same may be amended, supplemented or otherwise modified
from time to time, this “Agreement”), among the FEDERAL NATIONAL MORTGAGE
ASSOCIATION, a government sponsored enterprise (“Fannie Mae”), the FEDERAL HOME
LOAN MORTGAGE CORPORATION, a government sponsored enterprise (“Freddie Mac”)
(Fannie Mae and Freddie Mac are herein referred to as the “GSEs” and, each, a
“GSE”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association, not
in its individual capacity, but solely as custodian, collection agent, paying
agent and administrator (the “Administrator”) under this Agreement.
WITNESSETH:
          WHEREAS, pursuant to that certain Memorandum of Understanding, dated
October 19, 2009 (as amended from time to time, the “MOU”), among the United
States Department of the Treasury (“Treasury”), the Federal Housing Finance
Agency, Fannie Mae and Freddie Mac, the parties thereto have agreed to, among
other things, facilitate financing for various state and local housing finance
agencies (the “HFAs”) to serve homebuyers and low and moderate income renters
(the “HFA Initiative”);
          WHEREAS, Treasury requested that the Federal Housing Finance Agency
and the GSEs help Treasury design and implement the programs set forth in the
MOU in order to facilitate financing for the state and local housing finance
agencies, and to implement the HFA Initiative, including implementing the
Temporary Credit and Liquidity Facility Program (as defined below) and the New
Issue Bond Program contemplated in the MOU, the New Issue Bond Program Agreement
(as defined below) and the Purchase Agreements (as defined below);
          WHEREAS, from time to time, and in accordance with the terms of the
MOU and the New Issue Bond Program Agreement and in furtherance of the purposes
of the HFA Initiative, the following concurrent transactions will occur:
     (A) In accordance with the terms of the Placement Agreements and Settlement
Agreements (as such terms are defined below), the HFAs will exchange the Program
Bonds (as defined below), which will be held by the Administrator as the bailee
of and custodian for the GSEs or GSE Trusts, for the related GSE Securities;
     (B) In connection with the receipt by the Administrator of the Program
Bonds, the Administrator will deliver to each GSE a Custodial Receipt (as
defined below) evidencing that the Administrator holds the Program Bonds as the
bailee of and custodian for the GSEs or GSE Trusts;
     (C) Each GSE will enter into a trust agreement (each, a “GSE Trust
Agreement”) pursuant to which it, in its corporate capacity, will deliver its
related Custodial Receipts to itself as trustee of a trust (each, a “GSE Trust”)
established by the GSE under a GSE Trust Agreement;

 



--------------------------------------------------------------------------------



 



     (D) Each GSE will issue and deliver on behalf and at the direction of the
HFA to Treasury’s Financial Agent, a series (each, a “Program Bond Series”) of
GSE Securities that evidence each GSE’s undivided 50% beneficial ownership
interest in the related Program Bonds; and
     (E) Subject to the provisions of the Settlement Agreements, Treasury will
cause Treasury’s Financial Agent to pay to the Closing Agent (as defined below)
funds representing the agreed purchase prices of the Program Bonds, which funds
the Closing Agent will remit to the HFA Trustees in payment of the respective
purchase prices of the related GSE Securities after remitting to or on behalf of
the GSEs or their representatives the fees and expenses that are due to them
with respect to such GSE Securities;
          WHEREAS, from time to time, the GSEs, upon the occurrence of certain
events, will acquire Bank Bonds (as defined below) under the Temporary Credit
and Liquidity Facility Program and desire the Administrator to hold such Bank
Bonds on their behalf and to deliver Custodial Receipts to the GSEs evidencing
that the Administrator is holding such Bank Bonds on their behalf;
          WHEREAS, the Bank Bonds are subject to immediate securitization at the
option of the GSEs or at the request of Treasury, whereby each GSE will deliver
the Custodial Receipts relating to such Bank Bonds to its GSE Trust;
          WHEREAS, in connection with the securitization of Bank Bonds, each GSE
shall issue and deliver to Treasury’s Financial Agent, a series (each, a “Bank
Bond Series”) of GSE Securities which will represent undivided 50% beneficial
ownership interests in such Bank Bonds that are held by the related GSE Trust
and that were securitized;
          WHEREAS, the GSEs desire to appoint the Administrator to act as
custodian for the Program Bonds and the Bank Bonds acquired under the TCLF
Program, to act as collection agent with respect to the Program Bonds, the Bank
Bonds and certain other amounts due under the Temporary Credit and Liquidity
Program, to act as paying agent with respect to the Freddie Mac Securities, to
act as FAST agent for each GSE, to maintain certain records, perform certain
calculations and prepare certain reports with respect to the Program Bonds, Bank
Bonds and GSE Securities and to perform certain other administrative functions,
all as set forth in this Agreement;
          WHEREAS, the Administrator has the capacity to provide the respective
services required hereby and is willing to perform such services for the GSEs
and the GSE Trusts on the terms set forth herein;
          WHEREAS, the GSEs and the Administrator previously entered into an
Administration Agreement, dated as of December 1, 2009 (the “Existing
Administration Agreement”); and

-2-



--------------------------------------------------------------------------------



 



          WHEREAS, the parties have requested that the Existing Administration
Agreement be amended and restated on the terms and conditions set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree that the Existing
Administration Agreement is hereby amended and restated in its entirety as
follows:
          Section 1. Definitions and Rules of Construction.
          Whenever used herein, the following words and phrases, unless the
context otherwise requires, shall have the meanings specified in this Section.
          “Administrator Fee” means (a) with respect to the Program Bonds, the
sum of (i) the amount set forth on the Program Bond Fee Schedule as the
Administrator Fee and (ii) any reasonable out-of-pocket expenses incurred in
connection with its duties under this Agreement with respect to the Program
Bonds, including but not limited to fees charged to the Administrator by DTC and
(b) with respect to the Temporary Credit and Liquidity Facility Program, the sum
of (i) the amount set forth on the TCLF Fee Schedule as the Administrator Fee
and (ii) any reasonable out-of-pocket expenses incurred in connection with its
duties under this Agreement with respect to the TCLFs, including but not limited
to fees charged to the Administrator by DTC.
          “Advance Reimbursements” has the meaning given to such term in Section
6(e) of this Agreement.
          “Advances” means amounts drawn on a Temporary Credit and Liquidity
Facility as Credit Advances or as Liquidity Advances.
          “Agent” means U.S. Bank National Association as escrow agent pursuant
to the Global Escrow Agreement.
          “Authorized Officer” means, with respect to the Administrator, any
officer assigned to the Corporate Trust Office of the Administrator, including
any president, senior vice president, vice president, assistant vice president,
or any other trust officer of the Administrator customarily performing functions
similar to those performed by any of the above designated officers and having
direct responsibility for the administration of this Agreement, and also, with
respect to a particular matter, any other officer, to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.
          “Authorized Person” means a person whose name, title and signature
appear on Exhibit D attached to this Agreement (as such exhibit may be updated
from time to time by the GSEs).
          “Bank Bond” means any VRDOs that were tendered for purchase by a Bond
holder and were put to the GSEs under a TCLF and have not yet been remarketed to
a new Bond holder.

-3-



--------------------------------------------------------------------------------



 



          “Bank Bond Additional Interest” means the interest payable to Treasury
in connection with any Bank Bonds being held pursuant to this Agreement, as such
interest is described and calculated in the TCLF Fee Schedule.
          “Bank Bond Collection Account” means the segregated trust account of
that name established for the Bank Bonds received hereunder pursuant to Section
3(b) of this Agreement. The Administrator may establish sub-accounts of the Bank
Bond Collection Account if it determines that such sub-accounts will ease the
administration of funds in such account.
          “Bank Bond Fee Shortfall” has the meaning given to such term in
Section 11(b) of this Agreement.
          “Bank Bond Guarantee Fee” means the fee payable to the GSEs in
connection with any Bank Bonds being held pursuant to this Agreement, as such
fee is described and calculated in the TCLF Fee Schedule.
          “Bank Bond Securitization Fee” means the fee payable to the GSEs in
connection with any Bank Bonds that are securitized, as such fee is described
and calculated in the TCLF Fee Schedule.
          “Bank Bond Series” has the meaning given to such term in the recitals
of this Agreement.
          “Bond Administration Report” has the meaning given to such term in
Section 13(c) of this Agreement.
          “Bond Payments” mean any one or more of the payments of principal of
and/or interest on the Bonds (including in the case of the Bank Bonds, proceeds
from the sale of such Bank Bonds in a remarketing) being held hereunder by the
Administrator.
          “Bonds” means, as the case may be, Bank Bonds or Program Bonds.
          “Business Day” means any day that is not (i) a Saturday, a Sunday, or
any other day on which Fannie Mae, Freddie Mac or the Administrator is not open
for business, (ii) a day on which banking institutions in New York are permitted
or required by law or executive order to be closed or (iii) a day on which the
Federal Reserve Bank of New York or Treasury is closed.
          “Closing Agent” means U.S. Bank National Association, in its role as
escrow and closing agent under the applicable Settlement Agreement.
          “Closing Agent Fee” means the one-time fee payable to the Closing
Agent in connection with its role as escrow and closing agent under the
Settlement Agreement, as such fee is described and calculated in the Program
Bond Fee Schedule.
          “Collection Account” means any of the Bank Bond Collection Account,
the Legal Deposit Collection Account, the Program Bond Collection Account or the
TCLF Fee Collection Account, as applicable.

-4-



--------------------------------------------------------------------------------



 



          “Conversion” means the conversion or the converting of the interest
rate on all or a portion of the Pre-Conversion Bonds from a Short-Term Rate to a
Permanent Rate (as such terms are defined in the related Supplemental
Indenture).
          “Corporate Trust Office” means the corporate trust office of the
Administrator at which at any particular time its corporate trust business in
connection with this Agreement shall be administered, which office at the date
of the execution of this instrument is located, with respect to the New Issue
Bond Program at 1 Federal Street, 3rd Floor, Boston, MA 02110, and with respect
to the Temporary Credit and Liquidity Facility, at 60 Livingston Avenue, St.
Paul, Minnesota 55107, or in each case, at such other address as the
Administrator may designate from time to time by notice to the GSEs.
          “Credit Advance” means a “Credit Enhancement Advance” as such term is
defined in the related Temporary Credit and Liquidity Facility to pay debt
service due on the VRDOs for which there are insufficient funds available under
the related indenture.
          “Credit and Liquidity Facility Fee” means the Credit and Liquidity
Facility Fee payable by the related HFA to the GSEs pursuant to the related
Reimbursement Agreement, as such fee is described and calculated in the TCLF Fee
Schedule.
          “Crossover Date” means the first date on which Program Losses equal or
exceed 25/35ths of the First Loss Limit (as such amount may be adjusted in
writing by the GSEs and Treasury with notice to the Administrator).
          “CUSIP” means the identification number provided by the CUSIP Service
Bureau.
          “Custodial Receipt” means any of the custodial receipts executed and
delivered by the Administrator pursuant to this Agreement substantially in the
form attached to this Agreement as Exhibit A.
          “Decision Control Party” means (a) prior to the Crossover Date,
Treasury and (b) on and after the Crossover Date, the GSEs.
          “Determination Date” means the close of business on the 15th day of
the month in which the related Distribution Date occurs or, if such 15th day is
not a Business Day, the Business Day succeeding such 15th day.
          “Differential Interest Amount” has the meaning give to such term in
the applicable Reimbursement Agreement.
          “Distribution Date” means, with respect to each Bond, the 25th
calendar day of each month (or, if any such day is not a Business Day, the next
succeeding Business Day), commencing in January 2010 with respect to each Bond
that was subject to a December settlement and commencing in February 2010 with
respect to each Bond that was subject to a January settlement.
          “DTC” means The Depository Trust Company or its successor in interest.

-5-



--------------------------------------------------------------------------------



 



          “Eligible Account” means an account or accounts maintained with
(a) any Federal Reserve Bank, (b) any Federal Home Loan Bank, or (c) any other
depository institution that:

  (i)   has its accounts insured by the Federal Deposit Insurance Corporation,
the National Credit Union Share Insurance Fund or such other governmental
insurer or guarantor as may be acceptable to Fannie Mae or Freddie Mac;     (ii)
  is rated as “well capitalized” by its applicable federal or state regulator
or, if not rated by a federal or state regulator, satisfies the capital
requirements that would apply for categorization as “well capitalized” under
federal or state regulations; and     (iii)   has a financial rating that meets
or exceeds at least one of the following criteria:

  (a)   a short-term issuer rating by S&P of “A-3,” or if no short-term issuer
rating by S&P is available, a long-term issuer rating of “BBB-” by S&P;     (b)
  a short-term bank deposit rating by Moody’s of “P-3,” or if no short-term bank
deposit rating by Moody’s is available, a long-term bank deposit rating of
“Baa3” by Moody’s;     (c)   a financial rating of “125” by IDC;     (d)   a
financial rating of “C+” by LACE; or     (e)   satisfies any other standard
determined by Fannie Mae or Freddie Mac, provided that such other standard is
comparable to the rating requirements set forth above.

          If an account is maintained with a depository institution that
satisfies the standards in clauses (i) and (ii) and has a rating that meets or
exceeds at least one of the ratings specified in clause (iii), that account will
be considered an “Eligible Account” even if another organization rates such
depository institution below the minimum level specified. Eligible Accounts may
bear interest. If an account ceases to be an Eligible Account under clause
(a) and does not otherwise qualify under clause (b) or if instructions have not
been provided pursuant to clause (c), the account shall be moved by the
Administrator within 5 Business Days to a depository meeting the foregoing
ratings criteria.
          “Eligible Investments” means any one or more of the following
obligations or securities which shall mature, unless payable on demand, no later
than the earlier of: (a) 30 days from the date of purchase or (b) the date that
is one Business Day prior to the date on which the earnings on such obligations
or securities are required to be applied pursuant to this Agreement:
     (i) obligations of, or obligations guaranteed as to the full and timely
payment of principal and interest by, the United States;
     (ii) obligations of any agency or instrumentality of the United States that
have a long-term rating or a short-term rating, as applicable, from Standard &

-6-



--------------------------------------------------------------------------------



 



Poor’s Ratings Services, a division of the McGraw Hill Companies, Inc. (“S&P”),
or from Moody’s Investors Service, Inc. (“Moody’s”), in either case in one of
its two highest ratings categories for long-term securities or in its highest
ratings category for short-term securities;
     (iii) certificates of deposit, time deposits and bankers’ acceptances of
any depository institution or trust company, provided that the short-term
securities of the depository institution or trust company are rated by S&P or
Moody’s in the highest applicable ratings category for short-term securities;
     (iv) commercial paper of any corporation that is rated by S&P or Moody’s in
its highest short-term ratings category;
     (v) asset-backed commercial paper that is rated by S&P or Moody’s in its
highest short-term ratings category;
     (vi) debt securities that have a long-term rating or a short-term rating,
as applicable, from S&P or from Moody’s, in either case in one of its two
highest ratings categories for long-term securities or in its highest ratings
category for short-term securities;
     (vii) money market funds that are rated by S&P or Moody’s in one of its two
highest ratings categories for money market funds;
     (viii) discount notes and other short-term debt obligations issued by
Fannie Mae (but only with respect to funds that are invested on behalf of Fannie
Mae), Freddie Mac (but only with respect to funds that are invested on behalf of
Freddie Mac), a Federal Home Loan Bank, the Federal Home Loan Bank System, the
Federal Farm Credit Bank or another entity that is an agency or instrumentality
of the United States, provided that the issuer then has a long-term rating or
short-term rating, as applicable, from S&P or Moody’s, in either case in one of
its two highest ratings categories for long-term securities or in its highest
ratings category for short-term securities;
     (ix) repurchase agreements on obligations that are either specified in any
of clauses (i), (ii) or (vi) above or are mortgage-backed securities insured or
guaranteed by Fannie Mae (but only with respect to funds that are invested on
behalf of Fannie Mae), Freddie Mac (but only with respect to funds that are
invested on behalf of Freddie Mac) or another entity that is an agency or
instrumentality of the United States; provided that the counterparty to the
repurchase agreement is an entity whose short-term debt securities are rated by
S&P or Moody’s in its highest ratings category for short-term securities; and
     (x) any other investment that is approved by Fannie Mae (but only with
respect to funds that are invested on behalf of Fannie Mae) or Freddie Mac (but
only with respect to funds that are invested on behalf of Freddie Mac) and is
rated in one of the two highest ratings categories of the applicable rating
agency

-7-



--------------------------------------------------------------------------------



 



for long-term securities or the highest ratings category of the applicable
rating agency for short-term securities.
     In each case in which a rating level is required, if the relevant
securities, issuer or fund is rated by both S&P and Moody’s, both such ratings
must meet the stated rating level in order for the requirement to be satisfied.
The rating level will not be satisfied by a rating that is the minimum rating
followed by a minus sign.
          “Fannie Mae Securities” means those GSE Securities that are issued by
Fannie Mae.
          “First Loss Limit” has the meaning given to such term in Section 1.4
of Exhibit C “Loss Sharing” to this Agreement.
          “Freddie Mac Securities” means those GSE Securities that are issued by
Freddie Mac.
          “Funding Notice” means a written notice, in the form attached as
Exhibit B to the related Purchase Agreement, given by the Administrator on
behalf of the GSEs to Treasury’s Financial Agent requesting the funding of
Treasury’s participation in an Advance made under a Temporary Credit and
Liquidity Facility.
          “Funding Payment” means the amount payable by Treasury to a GSE
pursuant to Section 3.2 of the applicable Purchase Agreement on account of an
Advance.
          “Global Escrow Agreement” means the Global Escrow Agreement, dated as
of December 18, 2009, entered into among Fannie Mae, Freddie Mac, the HFA
Trustees designated therein and the Agent.
          “GSE Securities” are the securities issued by each of Fannie Mae and
Freddie Mac which evidence an undivided 50% beneficial ownership interest in
Bank Bonds or Program Bonds.
          “GSE Special Closing Counsel” means, with respect to each Series of
Program Bonds, the special counsel to the GSEs identified on Schedule A of the
relevant Placement Agreement.
          “GSE Trust” has the meaning given to such term in the recitals of this
Agreement.
          “GSE Trust Agreement” has the meaning given to such term in the
recitals of this Agreement.
          “HFA Initiative” has the meaning given to such term in the recitals of
this Agreement.

-8-



--------------------------------------------------------------------------------



 



          “HFA Trustee” means, with respect to each Program Bond Series, the
party acting as indenture trustee under the related indenture and means, with
respect to each TCLF, the party specified as the trustee in the related
Reimbursement Agreement.
          “Investment Income” has the meaning given to such term in Section 3(e)
of this Agreement.
          “Legal Deposit” means the legal deposit in the amount of $25,000 wired
by an HFA to the Administrator pursuant to the Letter of Intent, evidencing the
intent of the HFA to participate in the HFA Initiative.
          “Legal Deposit Collection Account” means the segregated non-interest
bearing trust account of that name established for the Legal Deposits received
pursuant to a Letter of Intent.
          “Letter of Intent” means the participation letter from a participating
HFA to Fannie Mae and Freddie Mac acknowledging such HFA’s intent to participate
in the HFA Initiative.
          “Liquidity Advance” means an advance under a Temporary Credit and
Liquidity Facility to pay for bond purchase tenders relating to the Bank Bonds,
which shall include, without limitation, both a “Liquidity Advance” and a
“Mandatory Tender Advance” as such terms are defined in the applicable Temporary
Credit and Liquidity Facility.
          “MOU” has the meaning given to such term in the recitals of this
Agreement.
          “New Issue Bond Program” means the program pursuant to which Treasury
will purchase GSE Securities issued by the GSEs and backed by single-family
and/or multifamily bonds issued by state and local HFAs, as described in the New
Issue Bond Program Agreement.
          “New Issue Bond Program Agreement” means, (a) with respect to a
December settlement, the New Issue Bond Program Agreement, dated December 9,
2009, among Treasury, Fannie Mae and Freddie Mac and (b) with respect to a
January settlement, the New Issue Bond Program Agreement, dated December 18,
2009, among Treasury, Fannie Mae and Freddie Mac.
          “Partial Guarantee” means a partial guarantee provided by each GSE in
connection with a GSE Security issued by such GSE.
          “Participation Fee” means the Participation Fee payable to Treasury
pursuant to Section 2.4 of the applicable Purchase Agreement, as such fee is
described and calculated in the TCLF Fee Schedule.
          “Participation Percentage” means the percentage interest of Treasury
in the Temporary Credit and Liquidity Facility which is 100%.
          “Placement Agreement” means, with respect to each Program Bond Series,
the Placement Agreement to be entered into by and among Fannie Mae, Freddie Mac
and the

-9-



--------------------------------------------------------------------------------



 



participating HFA, which provides for the exchange of the Program Bonds for the
GSE Securities.
          “Prime Rate” means a fluctuating rate of interest per annum equal to
the base or prime rate of JPMorgan Chase Bank, N.A. (or its successor in
interest).
          “Program Bond Collection Account” means the segregated trust account
of that name established for the Program Bonds received hereunder pursuant to
Section 3(b) of this Agreement. The Administrator may establish sub-accounts of
the Program Bond Collection Account if it determines that such sub-accounts will
ease the administration of funds in such account.
          “Program Bond Fee Schedule” means Schedule I attached to this
Agreement, as such schedule may be updated from time to time by the GSEs
pursuant to Section 10(d) of this Agreement.
          “Program Bond Guarantee Fee” means, with respect to each GSE and
Program Bond Series, the amount payable to each GSE as set forth on the Program
Bond Fee Schedule out of interest payments on the Program Bonds relating to such
Series.
          “Program Bond Series” has the meaning given to such term in the
recitals of this Agreement.
          “Program Bonds” means, collectively, (i) single-family mortgage
revenue bonds and/or multifamily mortgage revenue bonds issued to the GSEs by
the HFAs in exchange for the GSE Securities under the New Issue Bond Program and
(ii) any Release Bonds accepted by the Administrator pursuant to Section 5(c) of
this Agreement.
          “Program Losses” mean, with respect to each Distribution Date, the
aggregate amount of all Transaction Losses incurred up to such date under the
Temporary Credit and Liquidity Facility Program and the New Issue Bond Program.
          “Purchase Agreement” means, with respect to the Credit and Liquidity
Facility Fee and each Bank Bond, each related Agreement to Purchase
Participation by and among Treasury, Fannie Mae and Freddie Mac (as it may be
amended, restated or otherwise modified from time to time in writing by the
parties thereto).
          “Purchase Notice” has the meaning given to such term in Section 6(c)
of this Agreement.
          “Reimbursement Agreement” means, with respect to each Temporary Credit
and Liquidity Facility, the related Reimbursement Agreement among the GSEs, the
related HFA Trustee and the related HFA with respect to such Temporary Credit
and Liquidity Facility (as it may be amended, restated or otherwise modified
from time to time in writing by the parties thereto).
          “Release Bond” has the meaning given to such term in Section 5(c) of
this Agreement.

-10-



--------------------------------------------------------------------------------



 



          “Release Date” means, with respect to each Release Bond, the date
specified as the Release Date in the related Supplemental Indenture.
          “Remarketing Agent” means the party specified as the “Remarketing
Agent” in Schedule I attached to the related Reimbursement Agreement.
          “Remarketing Proceeds” has the meaning given to such term in Section
6(c) of this Agreement.
          “Sale Date” has the meaning given to such term in Section 6(c) of this
Agreement.
          “Series” means either a Bank Bond Series or Program Bond Series, as
applicable.
          “Series Distribution Amount” has the meaning given to such term in
Section 8(a) of this Agreement.
          “Services Agreement” means the Services Agreement, dated as of
December 9, 2009, among Fannie Mae, Freddie Mac and U.S. Bank National
Association.
          “Settlement Agreement” means, with respect to each Program Bond
Series, the Settlement Agreement to be entered into among the participating HFA,
the GSEs, Treasury and the Closing Agent.
          “Supplemental Indenture” means the supplemental indenture, resolution
and/or appendix to the indenture entered into in connection with the issuance of
the Program Bonds.
          “TCLF Fee Collection Account” means the segregated trust account of
that name established to collect any Credit and Liquidity Facility Fees received
hereunder pursuant to Section 3(b) of this Agreement. The Administrator may
establish sub-accounts of the TCLF Fee Collection Account if it determines that
such sub-accounts will ease the administration of funds in such account.
          “TCLF Fee Schedule” means Schedule II attached to this Agreement, as
such schedule may be updated from time to time by the GSEs pursuant to Section
11(f) of this Agreement.
          “Temporary Credit and Liquidity Facility” or “TCLF” means any
Irrevocable Standby Temporary Credit and Liquidity Facility issued by the GSEs
in favor of the respective HFA Trustee.
          “Temporary Credit and Liquidity Facility Program” means the program
under which Treasury may purchase GSE Securities evidencing a participation
interest in a TCLF and any related Bank Bonds.
          “Temporary Legal Deposit Escrow Agreement” means the Escrow Agreement,
dated November 20, 2009, among the GSEs and U.S. Bank National Association.

-11-



--------------------------------------------------------------------------------



 



          “Temporary Legal Deposit Escrow Account” means the account established
by U.S. Bank National Association pursuant to the Temporary Legal Deposit Escrow
Agreement, in order to hold certain Legal Deposits.
          “Tender Agent” means the party designated as the “Tender Agent” in the
related Reimbursement Agreement.
          “Transaction Loss” means (a) with respect to the New Issue Bond
Program, the amount calculated pursuant to Section 1.6 of Exhibit C, “Loss
Sharing” of this Agreement as the loss realized on a Program Bond and (b) with
respect to the Temporary Credit and Liquidity Facility Program, the amount
calculated pursuant to Section 1.6 of Exhibit C, “Loss Sharing” of this
Agreement as the loss realized on a Temporary Credit and Liquidity Facility.
          “Treasury’s Financial Agent” means JPMorgan Chase Bank, N.A., as
Treasury’s financial agent or such other party as Treasury may appoint for such
purpose from time to time.
          VRDO” means a variable rate demand obligation bond issued by an HFA.
          Defined terms include, as appropriate, all genders and the plural as
well as the singular. The words “herein,” “hereof,” “hereto,” “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular section, or other subdivision of this Agreement. The term “including”
and all its variations mean “including but not limited to.” Except when used in
conjunction with the word “either” the word “or” is always used inclusively (for
example, the phrase “A or B” means “A or B or both,” not “either A or B but not
both”). Any term that relates to a document or a statute, rule, or regulation
includes any amendments, modifications, supplements or any other changes that
may have occurred since the document, statute, rule or regulation came into
being, including changes that occur after the date of this Agreement. Unless a
provision is restricted as to time or limited as to frequency, all provisions
under this Agreement are implicitly available from time to time. In the
computation of a period of time from a specified date to a later specified date
or an open-ended period, the word “from” means “from and including” and the
words “to” or “until” mean “to but excluding,” Likewise, in setting deadlines or
other periods, “by” means “on or before,” and “after” means “from and after”.
          With respect to the calculation of the Administrator Fee, the Bank
Bond Additional Interest, the Bank Bond Guarantee Fee, the Bank Bond
Securitization Fee, the Credit and Liquidity Facility Fee and the Participation
Fee, all calculations shall be made with respect to any related VRDOs on an
actual/actual basis unless the day count relating to such VRDO is otherwise
stated in the applicable Reimbursement Agreements in which case the day count
convention applicable to such VRDOs shall apply with respect to such
calculations.
          Section 2. Appointment.
          The GSEs hereby appoint the Administrator to act as custodian,
collection agent, calculation agent and administrator with respect to the Bonds,
the GSE Securities, the Custodial Receipts, the Reimbursement Agreements and the
TCLFs, as the case may be, and to provide the administrative and other services
with respect to the Bonds, the GSE Securities, the Custodial Receipts, the
Reimbursement Agreements and the TCLFs for the period and on the terms set

-12-



--------------------------------------------------------------------------------



 



forth in this Agreement. Freddie Mac hereby appoints the Administrator to act as
paying agent with respect to the Freddie Mac Securities. The Administrator
hereby accepts such appointments and agrees during such period to provide or
procure the services herein set forth for the compensation herein provided.
          Section 3. Administrator to Act as Custodian; Collection Accounts.
               (a) From time to time, the GSEs will deposit, or cause to be
deposited, with the Administrator, in its capacity as custodian hereunder,
certain Bonds to be held by, and in the name of, the Administrator for the
benefit of the GSEs. The GSEs shall cause the beneficial ownership of each Bond
to be electronically transferred to the Administrator through the auspices of
the DTC, thereby causing the Administrator to have the rights to receive all the
Bond Payments relating thereto. With respect to each Bond received hereunder,
the Administrator shall concurrently, and in accordance with the provisions of
this Agreement, execute and deliver to each GSE, a Custodial Receipt in
accordance with Section 4 below.
               (b) The Administrator shall accept each Bond delivered to it
hereunder and its related Bond Payments and any Bank Bond Additional Interest as
custodian on behalf of the GSEs, and shall hold the Bonds in a segregated trust
account in accordance with the terms of this Agreement. Each such trust account
shall be captioned to reflect the fact that the Bonds are held by the
Administrator on behalf of, and for the sole benefit of, the GSEs. With respect
to the Program Bonds, the Administrator shall hold the Bond Payments relating to
each Series in a segregated trust account (referred to herein as the “Program
Bond Collection Account”) separate from all other assets of the Administrator or
any other person and pending distribution in each case in accordance with the
terms of this Agreement. With respect to the Bank Bonds, the Administrator shall
hold the related Bond Payments and Bank Bond Additional Interest relating to
each Bank Bond (or, in the event such Bank Bond is included in a securitization,
relating to the applicable Bank Bond Series) in a segregated trust account (such
account referred to herein as the “Bank Bond Collection Account”) separate from
all other assets of the Administrator or any other person and pending
distribution in each case in accordance with the terms of this Agreement. The
Administrator shall also accept and hold the Credit and Liquidity Facility Fees
in a segregated trust account (such account referred to herein as the “TCLF Fee
Collection Account”) separate from all other assets of the Administrator or any
other person in accordance with Section 6 below pending distribution in
accordance with the terms of this Agreement. The Administrator shall cause its
records to reflect beneficial ownership of the Bond Payments on behalf of the
GSEs as owners of the Custodial Receipts; provided, however, that the
Administrator acknowledges that the GSEs intend to create from time to time GSE
Securities backed by the Bonds (and the Bond Payments received with respect to
the Bonds less the applicable fees and other amounts payable in accordance with
this Agreement), in which case the records of the Administrator shall reflect
that such Bonds and related Bond Payments are beneficially owned by the related
Trust. The Administrator shall accept and hold the Legal Deposits in a
segregated trust account (referred to herein as the “Legal Deposit Collection
Account”) separate from all other assets of the Administrator or any other
person in accordance with Section 5(b) and Section 6(f) of this Agreement
pending distribution in accordance with the terms of this Agreement. The Legal
Deposit Collection Account shall be a non-interest bearing account and may be
the same account as the Temporary Legal Deposit Escrow Account. Each

-13-



--------------------------------------------------------------------------------



 



of the Bank Bond Collection Account, the Legal Deposit Collection Account, the
Program Bond Collection Account and the TCLF Fee Collection Account shall be an
Eligible Account.
               (c) The Administrator shall hold the Bonds and Bond Payments
received with respect thereto in custody for the GSEs and/or the related GSE
Trusts only, and shall not (nor have the authority to) assign, transfer, sell,
pledge, set-off or otherwise dispose of the Bonds, Bond Payments and parts
thereof or interests therein except as expressly provided hereunder or as
required by applicable law.
               (d) From and after the receipt of each Bond by the Administrator
pursuant to this Section 3 and for so long as such Bond is subject to the terms
of this Agreement, the Administrator hereby agrees to forward promptly to each
of the GSEs and to Treasury (or their respective designated agents) any
correspondence, notices, requests for action or other similar communications
received by the Administrator with respect to such Bond, including, without
limitation, any notice of any default or acceleration of payment. In connection
therewith, the Administrator hereby agrees to vote, give directions or otherwise
act in accordance with the written instructions provided by the applicable
Decision Control Party with respect to any such matters submitted to the GSEs
and Treasury pursuant to this Section 3(d). The Administrator shall not take any
action under this Section 3(d) except in accordance with written instructions
provided to an Authorized Officer on a timely basis by the applicable Decision
Control Party. The Administrator shall provide written notice to the GSEs and
Treasury’s Financial Agent whenever the Crossover Date occurs (which notice
shall be in the next succeeding monthly Remittance Report prepared by the
Administrator). Pursuant to the New Issue Bond Program Agreement and the
Purchase Agreement, Treasury will agree to consult with the GSEs, and the GSEs
will agree to make recommendations to Treasury, with respect to any matters
under this Agreement with respect to which Treasury is acting as the Decision
Control Party and, conversely, the GSEs will agree to consult with Treasury, and
Treasury will agree to make recommendations to the GSEs, with respect to any
matters under this Agreement with respect to which the GSEs are acting as the
Decision Control Party.
               (e) The Administrator shall at the direction of the GSEs invest
the funds held in a Collection Account (other than the Legal Deposit Collection
Account, which shall remain uninvested) in one or more Eligible Investments. Any
investment of funds shall be made in the name of the Administrator as bailee of
and custodian for the GSEs and/or the GSE Trusts in accordance with the terms of
this Agreement. The Administrator shall be entitled to sole possession over each
such investment, and any certificate or other instrument evidencing any such
investment shall be delivered directly to the Administrator or its agent,
together with any document of transfer necessary to transfer title to such
investment to the Administrator as custodian for the benefit of the GSEs and/or
the GSE Trusts. In the event amounts on deposit in a Collection Account are at
any time invested in an Eligible Investment payable on demand, the Administrator
shall:

  (i)   consistent with any notice required to be given thereunder, demand that
payment thereon be made on the last day such Eligible Investment may otherwise
mature hereunder in an amount equal to the lesser of (1) all amounts then
payable thereunder and (2) the amount required to be withdrawn on such date; and

-14-



--------------------------------------------------------------------------------



 



  (ii)   demand payment of all amounts due thereunder promptly upon
determination by an Authorized Officer of the Administrator that such Eligible
Investment would not constitute an Eligible Investment in respect of funds
thereafter on deposit in the related Collection Account.

          All income and gain realized from the investment of funds in a
Collection Account (the “Investment Income”) shall be for the benefit of the
GSEs. The Administrator shall allocate the Investment Income between the GSEs
and/or the GSE Trusts in a manner that gives effect to the additional Business
Day of investment with respect to funds the earnings on which are to be
distributed to Freddie Mac. In the event that any loss occurs with respect to
any Eligible Investment, such loss shall be offset against any fees owed to the
GSEs hereunder. To the extent that the fees owed to the GSEs are not sufficient
to pay any such losses, each GSE shall remit to the Administrator their ratable
share of such loss which will then be deposited into the related Collection
Account.
               (f) Upon execution of this Agreement, each of the GSEs shall
provide a list of Authorized Persons to the Administrator, which such list shall
be substantially in the form attached as Exhibit D to this Agreement. The list
of Authorized Persons may be updated from time to time in writing by the GSEs.
Any notifications or instructions pursuant to this Agreement must be from an
Authorized Person.
               (g) The Administrator shall provide access to the information
regarding the Program Bonds and TCLFs that is available on the Administrator’s
internet website to Treasury and any of its designated agents.
          Section 4. Custodial Receipts.
               (a) Unless otherwise agreed to in writing by the GSEs, the
Administrator shall, with respect to the Bonds delivered to the Administrator
hereunder, promptly execute and deliver a Custodial Receipt to each of the GSEs
(or their designated agents) that represent in the aggregate the same principal
amount represented by the related Bonds. At a reasonable time prior to the
issuance of the Custodial Receipts, each GSE shall cause written instructions to
be furnished to the Administrator as to the names and addresses to which such
Custodial Receipts initially shall be delivered, the date such Custodial
Receipts are to be dated, and such other information as may be reasonably
requested by the Administrator in connection with the preparation of the
Custodial Receipts. Unless otherwise agreed to in writing by the Administrator
and the GSEs, the Administrator shall hold the Custodial Receipts issued
hereunder on behalf of the GSEs and/or the GSE Trusts. Each Custodial Receipt
delivered with respect to the Bonds will be issued to each GSE in a manner such
that the Custodial Receipt received by each GSE states that each GSE and/or the
GSE Trusts holds an undivided 50% beneficial ownership interest in the Bonds
identified on Schedule A of each such Custodial Receipt; it being understood
that a Custodial Receipt issued hereunder may also relate to more than one Bond
(provided, however, that a single Custodial Receipt shall not relate to both
Bank Bonds and Program Bonds).

-15-



--------------------------------------------------------------------------------



 



               (b) The Custodial Receipts shall be substantially in the form set
forth in Exhibit A hereto, with all appropriate insertions, modifications and
omissions. The Custodial Receipts shall be executed by the Administrator by the
manual signatures of an Authorized Officer of the Administrator. No Custodial
Receipt shall be entitled to any benefit under this Agreement or be valid or
obligatory for any purpose, unless it shall have been executed by the
Administrator by manual signature of an Authorized Officer. In case any
Authorized Officer whose signature shall appear on any Custodial Receipt shall
cease to be an Authorized Officer, such signature shall nevertheless be valid
and sufficient for all purposes as if such person had remained in office.
               (c) The Custodial Receipts shall not evidence any financial
obligation of the GSEs, the GSE Trusts or the Administrator except the
Administrator’s obligation to distribute the amounts required hereunder without
making any deduction whatsoever, other than as expressly provided in this
Agreement.
               (d) In the event a Custodial Receipt is mutilated, lost, stolen
or destroyed, the Administrator may execute and make available for delivery a
replacement Custodial Receipt; provided, that in the case of any mutilated
Custodial Receipt, such mutilated Custodial Receipt must first be surrendered to
the Administrator together with any fees or expenses reasonably incurred by the
Administrator to replace such mutilated Custodial Receipt. In the case of any
lost, stolen or destroyed Custodial Receipt, there must first be furnished to
the Administrator evidence of such loss, theft or destruction reasonably
satisfactory to the Administrator, together with an indemnity reasonably
satisfactory to it with respect to any fees or expenses reasonably incurred by
the Administrator in connection with the replacement of such Custodial Receipt.
          Section 5. The New Issue Bond Program; Receipt of Payments.
               (a) The Administrator shall deposit each Bond Payment received by
the Administrator on the Program Bonds in the Program Bond Collection Account no
later than the close of business on the day of receipt (unless such amounts were
received after 1:00 PM, New York time, in which case such Bond Payments shall be
deposited on the next Business Day). The Administrator’s records shall reflect
the amounts in the Program Bond Collection Account as they relate to each
Program Bond. The Administrator shall use all commercially reasonable efforts to
collect all distributions due with respect to the Program Bonds and, consistent
with such efforts, follow the procedures described in the following sentence. If
the Administrator shall not have received a Bond Payment with respect to a
Program Bond by the first Business Day after the date on which such distribution
was due and payable pursuant to the terms of the Program Bond, the Administrator
shall promptly notify the GSEs and Treasury’s Financial Agent, request such
payment from the applicable HFA Trustee as promptly as possible in accordance
with law and shall, subject to the next sentence of this paragraph, take such
legal action as directed in writing by the applicable Decision Control Party. In
such event, the fees and expenses and costs of prosecuting such action and any
liability resulting therefrom (including reasonable attorney fees and expenses)
shall be expenses, costs and liabilities of the applicable Decision Control
Party and the Administrator shall be entitled to be reimbursed therefor out of
amounts on deposit in the Program Bond Collection Account that are otherwise due
hereunder to such Decision Control Party.

-16-



--------------------------------------------------------------------------------



 



               (b) With respect to each Program Bond contemplated to be held
hereunder, the GSEs shall direct the HFAs to deliver the Legal Deposit required
under the applicable Letter of Intent to the Administrator (other than with
respect to those HFAs that previously delivered their Legal Deposit to the
Administrator and which Legal Deposits were deposited into the Temporary Legal
Deposit Escrow Account in accordance with the terms of the Temporary Legal
Deposit Escrow Agreement). The Administrator shall transfer each Legal Deposit
in the Temporary Legal Deposit Escrow Account relating to the Program Bonds to
the Legal Deposit Collection Account concurrently with the execution of this
Agreement. The Administrator shall deposit and credit all other Legal Deposits
relating to the Program Bonds received hereunder to the Legal Deposit Collection
Account no later than the close of business on the day of receipt (unless such
amounts were received after 1:00 PM, New York time, in which case such Legal
Deposit shall be deposited on the next Business Day). The Administrator shall
hold all Legal Deposits relating to the Program Bonds in accordance with this
Agreement pending distribution pursuant to the terms of the related Letter of
Intent, the Settlement Agreement and this Agreement.
               (c) From time to time, an HFA or HFA Trustee, pursuant to the
related Supplemental Indenture, may provide notice to the Administrator that,
among other things, funds being held in escrow are to be released in connection
with a Conversion of a Program Bond. In connection therewith, the related HFA
and HFA Trustee may arrange for the delivery of a new Bond to the Administrator
(such Bond, the “Release Bond”). The Administrator shall confirm the principal
balance of each Release Bond delivered to it under this Agreement and shall
accept such Release Bond only if (i) the principal amount of such Release Bond
is equal to the principal amount of the related Bond(s) (or portion thereof)
already being held under this Agreement and that are proposed for Conversion and
(ii) the aggregate principal amount of the Bonds immediately prior to the
release would be the same as the aggregate principal amount of the Bonds
immediately after the release. Upon accepting any Release Bond, the
Administrator shall (i) notify the GSEs of its acceptance of such Release Bond,
including providing notice to the GSEs of each new CUSIP relating to the Release
Bond and the CUSIP of the Bond being replaced and the applicable interest rate
on such Release Bond, (ii) deliver a new Custodial Receipt to each GSE (or
update the schedule attached to the applicable Custodial Receipts accordingly)
to reflect that the Administrator is holding the new Release Bond on behalf of
the GSEs, (iii) update its own records to reflect that it is holding the Release
Bond on behalf of the GSEs or the GSE Trusts and (iv) administer the Release
Bond for all other purposes in the same manner as other Bonds being administered
pursuant to this Agreement. In connection with each Release Date, the
Administrator shall collect from the related HFA the $7,500 fee payable to the
applicable GSE Special Closing Counsel and shall distribute such amount less any
amounts retained by the Administrator to pay the fees of DTC in connection with
the Release Date on such Release Date to such GSE Special Closing Counsel in
accordance with the wire instructions set forth in the related Settlement
Agreement or such other wire instructions as provided by such GSE Special
Closing Counsel.
          Section 6. The Temporary Credit and Liquidity Facility Program;
Receipt of Payments; Funding Notices.
               (a) The Administrator shall deposit each Bond Payment received by
the Administrator on the Bank Bonds in the Bank Bond Collection Account no later
than the close of

-17-



--------------------------------------------------------------------------------



 



business on the day of receipt (unless such amounts were received after 1:00 PM,
New York time, in which case such Bond Payments shall be deposited on the next
Business Day). The Administrator’s records shall indicate how the amounts in the
Bank Bond Collection Account relate to each Bank Bond being held pursuant to
this Agreement. The Administrator shall use all commercially reasonable efforts
to collect all Bond Payments due with respect to the Bank Bonds and, consistent
with such efforts, follow the procedures described in the following sentence. If
the Administrator shall not have received a distribution with respect to a Bank
Bond by the first Business Day after the date on which such distribution was due
and payable pursuant to the terms of the Bank Bond, the Administrator shall
promptly notify the GSEs and Treasury, request such payment from the applicable
HFA Trustee as promptly as possible in accordance with law and shall, subject to
the next sentence of this paragraph, take such legal action as directed in
writing by the applicable Decision Control Party. In such event, the fees and
expenses and costs of prosecuting such action and any liability resulting
therefrom (including attorneys fees and expenses) shall be expenses, costs and
liabilities of the applicable Decision Control Party, and the Administrator
shall be entitled to be reimbursed therefor out of amounts on deposit in the
Bank Bond Collection Account that are otherwise due hereunder to the GSEs or
Treasury, as applicable.
               (b) With respect to each TCLF being administered hereunder, the
GSEs shall direct the HFAs to deliver to the Administrator the related Credit
and Liquidity Facility Fees, Bank Bond Additional Interest and other fees and
expenses due to the GSEs under the applicable Reimbursement Agreement. The
Administrator shall deposit and credit each Credit and Liquidity Facility Fee in
the TCLF Fee Collection Account no later than the close of business on the day
of receipt (unless such amounts were received after 1:00 PM, New York time, in
which case such Credit and Liquidity Facility Fee shall be deposited on the next
Business Day) and shall hold such amounts pending distribution pursuant to the
terms of this Agreement. The Administrator’s records shall reflect the amounts
in the TCLF Fee Collection Account that are represented by the Credit and
Liquidity Facility Fees and other fees and expenses for each TCLF administered
hereunder. The Administrator shall deposit and credit the Bank Bond Additional
Interest to the Bank Bond Collection Account no later than the close of business
on the day of receipt (unless such amounts were received after 1:00 PM, New York
time, in which case such fee shall be deposited on the next Business Day) and
shall hold such amounts in accordance with this Agreement pending distribution
pursuant to the terms of this Agreement. The Administrator’s records shall
reflect the amounts in the Bank Bond Collection Account that are represented by
Bank Bond Additional Interest. If the Administrator shall not have received a
Credit and Liquidity Facility Fee or the Bank Bond Additional Interest by the
first Business Day after the date on which such fee was due and payable pursuant
to the terms of the related Reimbursement Agreement, the Administrator shall
promptly notify the GSEs and Treasury and take such action as directed in
writing by the Decision Control Party; provided, that any fees and expenses and
costs of prosecuting such action and any liability resulting therefrom
(including reasonable attorney fees and expenses) shall be expenses, costs and
liabilities of the Decision Control Party as provided in the related Purchase
Agreement.
               (c) On any Business Day on which a Remarketing Agent delivers a
notice (a “Purchase Notice”) to the Administrator and to the GSEs, stating that
it has located a purchaser for some or all of the Bank Bonds for purchase on a
specified subsequent Business Day (a “Sale Date”), the Administrator will
coordinate with the respective HFA Trustee or

-18-



--------------------------------------------------------------------------------



 



Tender Agent to complete the withdrawal and delivery of such amount of Bank
Bonds necessary to complete the remarketing requested. On the Sale Date for any
Bank Bonds, in accordance with the related Reimbursement Agreement, the
applicable HFA shall pay to the Administrator any Differential Interest Amount
that has accrued with respect to such Bank Bonds. The GSEs or the Administrator
at the direction of the GSEs shall direct the Tender Agent or the HFA Trustee,
as applicable, for any of the Bank Bonds to deliver the remarketing proceeds
(the “Remarketing Proceeds”) to the Administrator. The Administrator shall
deposit the Remarketing Proceeds in the Bank Bond Collection Account no later
than the close of business on the day of receipt (unless such amounts were
received after 1:00 PM, New York time, in which case such Remarketing Proceeds
shall be deposited on the next Business Day). As promptly as practical, the
Administrator shall notify Treasury and Treasury’s Financial Agent of receipt of
Remarketing Proceeds and withdraw an amount equal to such Remarketing Proceeds
out of the Bank Bond Collection Account and remit such amount to Treasury (or
Treasury’s Financial Agent) in accordance with Section 11(d) of this Agreement.
               (d) In the event a GSE is required to make a Credit Advance or a
Liquidity Advance under a TCLF, the related HFA (or HFA Trustee on behalf of the
HFA) will deliver the notice required under the TCLF for such Advance to the
GSEs (with a copy to the Administrator). The Administrator shall request a
Funding Payment from Treasury by delivering the Funding Notice on behalf of the
GSEs to Treasury’s Financial Agent by 12:00 noon, New York time, on the day that
the Funding Payment is requested in the Funding Notice, all in accordance with
Section 3.2 of the related Purchase Agreement. Pursuant to each Purchase
Agreement, Treasury has agreed to wire to the Administrator the Funding Payment
by 2:00 PM, New York time, on the date that the GSEs are required to make the
related Advance (provided that prior to such time the GSEs have made the related
Advance out of their own funds). The Administrator shall remit each GSE’s pro
rata share of the Funding Payment to the GSEs no later than 5:00 PM, New York
time, on the day the Funding Payment was received, regardless of whether the
Administrator is able to reconcile such amounts prior to remitting them to the
GSEs. Any Funding Payments that were remitted to the GSEs without being
reconciled shall be reconciled by the Administrator on the following Business
Day.
               (e) From time to time, an HFA will, pursuant to Section 2 of the
related Reimbursement Agreement, remit to the Administrator amounts representing
reimbursements for Advances made by the GSEs and/or Treasury (such amounts,
“Advance Reimbursements”). In the event that Treasury has made a Funding Payment
with respect to such Advance in accordance with Section 6(d) above, the
Administrator shall promptly remit the related Advance Reimbursement to
Treasury’s Financial Agent no later than 5:00 PM, New York time. In the event
that Treasury failed to advance Treasury’s Participation Percentage in the
Advance pursuant to Section 6(d) above, the Administrator shall remit the
Advance Reimbursements to the GSEs, pro rata, based upon the outstanding
Advances owed to GSEs with respect to the related TCLF.
               (f) With respect to each TCLF contemplated to be issued, the GSEs
shall direct the HFAs to deliver the Legal Deposit required under the applicable
Letter of Intent to the Administrator (other than with respect to those HFAs
that previously delivered their Legal Deposit to the Administrator and which
Legal Deposits were deposited into the Temporary Legal Deposit Escrow Account in
accordance with the terms of the Temporary Legal Deposit Escrow

-19-



--------------------------------------------------------------------------------



 



Agreement). The Administrator shall transfer each Legal Deposit in the Temporary
Legal Deposit Escrow Account relating to the TCLFs into the Legal Deposit
Collection Account concurrently with the execution of this Agreement. The
Administrator shall deposit and credit all other Legal Deposits relating to the
TCLFs received hereunder to the Legal Deposit Collection Account no later than
the close of business on the day of receipt (unless such amounts were received
after 1:00 PM, New York time, in which case such Legal Deposit shall be
deposited on the next Business Day). The Administrator shall hold all Legal
Deposits relating to the TCLFs pending distribution pursuant to the terms of the
related Letter of Intent and this Agreement.
          Section 7. Dissolution of the GSE Securities.
          Each GSE hereby agrees to provide written notice to the Administrator
in the event that (i) Treasury (or its designated agent) elects pursuant to the
related GSE Trust Agreement to (1) dissolve any GSE Securities relating to any
Custodial Receipts delivered hereunder or (2) withdraw a Program Bond from the
related securitization or (ii) the Bank Bonds are to be withdrawn from a related
securitization and remarketed as VRDOs having the benefit of the TCLF. Such
notice shall include the affected GSE Security CUSIP and the CUSIP for the
related Program Bonds. In connection therewith, the GSEs hereby agree to cause
the related Custodial Receipts and applicable GSE Securities (upon surrender
from Treasury) to be surrendered to the Administrator. Subject to the last
sentence of this paragraph, the Administrator shall within two Business Days of
receipt of such Custodial Receipts and related GSE Securities (i) cancel and
destroy or appropriately annotate (or replace the schedule of) such Custodial
Receipts and GSE Securities (in accordance with the procedures established under
the related Trust Agreement and the standard procedures of the Administrator)
and (ii) deliver the related Program Bonds to Treasury’s designee or deliver the
related Bank Bonds to the GSEs or as directed by the GSEs, as applicable.
          Section 8. Administrator to Act as Calculation Agent.
               (a) The Administrator hereby acknowledges that from time to time,
the GSEs will issue various Series of GSE Securities that relate to the Bonds
being held hereunder. The Administrator is hereby appointed by the GSEs to act
as calculation agent with respect to each Series of GSE Securities and to
distribute amounts held hereunder in accordance with Section 9 and Section 10
below. With respect to each Series of GSE Securities and Distribution Date, the
Administrator shall, based upon the information received by the Administrator
from the HFAs and the HFA Trustees with respect to the Bonds relating to such
Series, promptly calculate the amount of principal and interest (which, for
avoidance of doubt, is calculated after taking into account the fees and
expenses paid pursuant to Section 10 and Section 11 of this Agreement) that is
required to be paid to Treasury under the related Trust Agreement (such amount,
the “Series Distribution Amount”).
               (b) The Administrator shall distribute the Series Distribution
Amount for each Series of GSE Securities relating to the Program Bonds in
accordance with Section 9 of this Agreement to the extent that amounts credited
to the Program Bond Collection Account are sufficient therefor (after accounting
for (with respect to the distributions pursuant to Section

-20-



--------------------------------------------------------------------------------



 



9(a)) or distributing (with respect to distributions pursuant to Section 9(b)),
as applicable) (i) any fees paid pursuant to Section 10 of this Agreement,
(ii) any amounts payable to the Administrator from the Program Bond Collection
Account pursuant to Section 5(a) of this Agreement and (iii) any amounts payable
from the Program Bond Collection Account pursuant to Section 11(b) as a result
of a Bank Bond Fee Shortfall for such Distribution Date). The Administrator
shall distribute the Series Distribution Amount for each Series of GSE
Securities relating to the Bank Bonds in accordance with Section 9 of this
Agreement to the extent that amounts credited to the Bank Bond Collection
Account are sufficient therefor (after distributing (i) any fees paid pursuant
to Section 11 of this Agreement and (ii) any amounts payable to the
Administrator from the Bank Bond Collection Account pursuant to Section 6(a)
hereof.
               (c) In the event that the Bank Bonds being held by the
Administrator pursuant to this Agreement are not securitized, the Administrator
shall distribute on the applicable Distribution Date to each GSE and to Treasury
their pro rata share of the related Bond Payments (after taking into account the
amounts payable pursuant to Section 6(a) or Section 11 of this Agreement).
               (d) The Administrator hereby agrees to promptly provide Treasury
and its designated agent any information that either may reasonably request
relating to the Administrator’s calculations of the fees set forth on the
Program Bond Fee Schedule and TCLF Fee Schedule, which may be provided by
including such information in the Remittance Reports; provided, however, such
information must be sufficient for Treasury or its designated agent to determine
whether such calculations performed under this Agreement were accurate.
               (e) Unless otherwise stated herein, all calculations to be
performed under this Agreement in connection with any distributions to be made
hereunder will be determined as of the Determination Date preceding the related
Distribution Date.
          Section 9. Administrator to Distribute Series Distribution Amounts to
Fannie Mae; Administrator to Act as Paying Agent for Freddie Mac.
               (a) On the Business Day prior to each Distribution Date, the
Administrator shall remit to Fannie Mae any Series Distribution Amounts that
relate to the Fannie Mae Securities.
               (b) The Administrator is hereby appointed by Freddie Mac to act
as initial paying agent with respect to each Series of Freddie Mac Securities.
The Administrator shall distribute the Series Distribution Amounts that relate
to the Freddie Mac Securities in accordance with the terms and timing set forth
in the related Trust Agreements and in this Agreement.
          Section 10. Program Bond Fees.
               (a) On or prior to the Business Day prior to each Distribution
Date, the Administrator shall calculate in accordance with the Program Bond Fee
Schedule:

  (i)   the Administrator Fee relating to the New Issue Bond Program;

-21-



--------------------------------------------------------------------------------



 



  (ii)   the Program Bond Guarantee Fee due to each GSE (which is net of the
Administrator Fee in clause (i) above); and     (iii)   any shortfall with
respect to the Program Bond Guarantee Fee due to the GSEs on such Distribution
Date.

               (b) On the Business Day prior to each Distribution Date, and
prior to making any distributions hereunder pursuant to Section 9 above, the
Administrator shall withdraw (on the date the applicable funds are required to
be disbursed as further provided for in this Agreement) the Program Bond
Guarantee Fees due to the GSEs out of the interest payments in the Program Bond
Collection Account and from such amounts, (i) pay itself the Administrator Fee
relating to the Program Bonds for such Distribution Date and any related unpaid
Administrator Fees from prior Distribution Dates and (ii) then, remit (on the
Business Day prior to such Distribution Date with respect to Fannie Mae and on
the applicable Distribution Date with respect to Freddie Mac) to each GSE its
pro rata share of the Program Bond Guarantee Fees relating to such Distribution
Date (less the fees paid pursuant to clause (i) and less any amounts required to
offset any losses in connection with Eligible Investments as described in
Section 3(e)). In the event that amounts available in the Program Bond
Collection Account are not sufficient to pay the amounts due to the
Administrator and/or the GSEs hereunder, such shortfall shall be carried forward
without interest and paid to the Administrator and/or the GSEs on the next
Distribution Date (or, with respect to Fannie Mae, the Business Day prior to
such Distribution Date) on which such funds are available.
               (c) On each Distribution Date (or, the Business Day prior to such
Distribution Date in the case of Fannie Mae), the Administrator shall distribute
each GSE’s ratable share (subject to adjustment in accordance with Section 3(e))
of the Investment Income derived from the Program Bond Collection Account to the
GSEs.
               (d) The GSEs shall provide the Administrator with the Program
Bond Fee Schedule and shall on or prior to the fifth Business Day prior to each
Distribution Date, provide the Administrator with any revisions or updates
necessary to the Program Bond Fee Schedule in order for the Administrator to
calculate the fees set forth on such schedule. The Program Bond Fee Schedule
shall be delivered to the Administrator in the manner (and format) mutually
agreed to by the parties to this Agreement (although the Program Bond Fee
Schedule may be delivered in one or more counterparts, each of which shall be
deemed to be a part of this Agreement).
               (e) On the second settlement date for the New Issue Bond Program
(which is expected to be January 12, 2010), the Administrator shall withdraw and
pay itself from amounts otherwise expected to be payable to the GSEs hereunder
(i) the Closing Agent Fee and (ii) any fees and expenses due to the
Administrator pursuant to the Services Agreement.
          Section 11. TCLF and Bank Bond Fees.
               (a) On or prior to the Business Day prior to each Distribution
Date, the Administrator shall calculate in accordance with the TCLF Fee
Schedule:

-22-



--------------------------------------------------------------------------------



 



  (i)   the Administrator Fee relating to the Bank Bonds and the administration
of the TCLF;     (ii)   the Bank Bond Additional Interest;     (iii)   the Bank
Bond Guarantee Fee due to each GSE (which is net of the Administrator Fee in
clause (i) above);     (iv)   the Bank Bond Securitization Fee (subject to
Section 11(c) below) due to the GSEs;     (v)   the Participation Fees that are
due to Treasury under each Purchase Agreement;     (vi)   the Bank Bond Fee
Shortfall (if any); and     (vii)   the Credit and Liquidity Facility Fee.

               (b) On the Business Day prior to each Distribution Date, and
prior to making any distributions hereunder pursuant to Section 9 above, the
Administrator shall withdraw (on the date the applicable funds are required to
be disbursed as further provided for in this Agreement) an amount equal to the
Bank Bond Guarantee Fees and Bank Bond Securitization Fees out of amounts on
deposit in the Bank Bond Collection Account represented by interest payments
received on the Bank Bonds and (i) first, pay itself the Administrator Fee
relating to the Bank Bonds out of such Bank Bond Guarantee Fees and Bank Bond
Securitization Fees and any related unpaid Administrator Fees from prior
Distribution Dates and (ii) second, remit (on the Business Day prior to such
Distribution Date with respect to Fannie Mae and on the applicable Distribution
Date with respect to Freddie Mac) to each GSE, its pro rata share of the Bank
Bond Guarantee Fees and Bank Bond Securitization Fees (less the fees paid
pursuant to clause (i) and less any amounts required to offset any losses in
connection with Eligible Investments as described in Section 3(e)). In the event
that interest payments in the Bank Bond Collection Account are insufficient to
fund the Bank Bond Guarantee Fees and Bank Bond Securitization Fees due to the
GSEs in such month (the “Bank Bond Fee Shortfall”), the Administrator shall
charge such shortfall against (i) first the Participation Fee and Bank Bond
Additional Interest otherwise payable to Treasury hereunder and then
(ii) interest payments received on the Program Bonds in the Program Bond
Collection Account. In the event that amounts available in the Collection
Accounts are not sufficient to pay the amounts due to the Administrator and/or
the GSEs hereunder, such shortfall shall be carried forward without interest and
paid to the Administrator and/or the GSEs on the next Distribution Date (or,
with respect to Fannie Mae, the Business Day prior to such Distribution Date) on
which such funds are available.
               (c) The Bank Bond Securitization Fees are payable only in the
event that any of the Bank Bonds being held pursuant to this Agreement are
securitized in accordance with Section 2.9 of the related Purchase Agreement.
The Bank Bond Securitization Fees are payable to the GSEs until such time as the
GSE Securities relating to such Bank Bonds are dissolved pursuant to Section 7
hereof or are paid off in accordance with their terms.

-23-



--------------------------------------------------------------------------------



 



               (d) On each Distribution Date, the Administrator shall
(i) withdraw from the TCLF Fee Collection Account and pay itself the
Administrator Fee relating to administration of each TCLF in accordance with the
TCLF Fee Schedule, (ii) remit the Participation Fees (less any amounts required
to pay the Bank Bond Fee Shortfall for such Distribution Date pursuant to
Section 11(b) above) to Treasury (or Treasury’s Financial Agent), but only to
the extent funds are available therefor out of the Credit Liquidity and Facility
Fees that are in the TCLF Fee Collection Account and (iii) remit the remaining
Credit and Liquidity and Facility Fees in the TCLF Fee Collection Account pro
rata to the GSEs. In addition, the Administrator shall remit to Treasury on each
Distribution Date any Remarketing Proceeds and Bank Bond Additional Interest
(less any amounts required to pay the Bank Bond Fee Shortfall for such
Distribution Date pursuant to Section 11(b) above) deposited in the Bank Bond
Collection Account.
               (e) On each Distribution Date, the Administrator shall distribute
each GSE’s ratable share of the Investment Income derived from the Bank Bond
Collection Account to the GSEs.
               (f) The GSEs shall provide the Administrator with the TCLF Fee
Schedule and shall, on or prior to the fifth Business Day prior to each
Distribution Date, provide the Administrator with any revisions or updates
necessary to be made to the TCLF Fee Schedule in order for the Administrator to
calculate the fees set forth on such schedule. The TCLF Fee Schedule shall be
delivered to the Administrator in the manner (and format) mutually agreed to by
the parties to this Agreement (although the TCLF Fee Schedule may be delivered
in one or more counterparts, each of which shall be deemed to be a part of this
Agreement).
          Section 12. Wire Instructions.
               (a) Distributions with respect to amounts payable to Treasury (or
Treasury’s Financial Agent) and the GSEs hereunder will be made by wire transfer
in immediately available funds in accordance with the wire instructions set
forth on Exhibit E attached to this Agreement unless other wire instructions are
subsequently provided to the Administrator prior to the applicable Distribution
Date by such parties (or their designated agents). If the Administrator is
unable to wire amounts to any party hereunder due to any issues with the wire
instructions, the Administrator shall hold all such amounts in the Collection
Accounts pending receipt of the wire instructions from such party. Upon receipt
of new wire instructions, the Administrator shall thereafter promptly distribute
such amounts on the next available Business Day. The final distribution in
respect of any GSE Securities will be made only upon presentation and surrender
of such GSE Securities at the Corporate Trust Office of the Administrator.
          Section 13. Remittance Reports; Bond Administration Reports.
               (a) On or before the third Business Day preceding each
Distribution Date, the Administrator shall make available a monthly statement (a
“Remittance Report”) to each GSE and Treasury (or its designee) in a mutually
agreeable electronic format and in the manner agreed to in writing between the
Administrator and such parties. The Remittance Report shall be substantially in
the form of, and include the information set forth on, Exhibit B-1 attached to
this Agreement. With the written consent of the other parties hereto, the
Administrator may change

-24-



--------------------------------------------------------------------------------



 



the way the Remittance Reports are distributed in order to make such
distribution more convenient and/or more accessible to the above parties and the
Administrator shall provide timely and adequate written notification to all
above parties regarding any such proposed changes.
               (b) With respect to each Distribution Date, the Administrator
shall calculate with respect to each Series, the following information (which,
for the avoidance of doubt, shall be included in the related Remittance Report):

  (1)   the First Loss Limit applicable to each GSE;     (2)   the Transaction
Loss, if any, with respect to each Series and each TCLF;     (3)   the Program
Losses (both as an aggregate amount and as a percentage of the applicable First
Loss Limits), if any; and     (4)   the amounts payable, if any, by each GSE
with respect to the related Partial Guarantee.

          Items (1) through (4) above shall be calculated and included in each
Remittance Report by the Administrator on a current and cumulative basis, as
applicable. Notwithstanding the foregoing, the Administrator shall have no
responsibility to deliver or calculate any information with respect to any
Series for which it has not received from the related HFA Trustee the
information needed to make the calculations required for the Remittance Report.
               (c) On or before three Business Days prior to each Distribution
Date, the Administrator shall make available to the GSEs a Bond administration
report (a “Bond Administration Report”) in a mutually agreeable electronic
format. Unless otherwise instructed in writing, the Bond Administration Report
shall be sent by e-mail to bond_admin@fanniemae.com,
hfa_credit&liquidity_notices@fanniemae.com and hfa_Bond_Adm@freddiemac.com. The
Bond Administration Report shall be substantially in the form of, and include
the information set forth on, Exhibit B-2 attached to this Agreement.
               (d) As may be mutually agreed to by the parties to this
Agreement, the Administrator will provide the GSEs, from time to time, with any
additional information or reports either may reasonably request relating to the
Bonds or any TCLF being administered under this Agreement to the extent such
information is reasonably available to the Administrator.
               (e) The GSEs and the Administrator each agree to modify from time
to time Exhibit B-1 and Exhibit B-2 to this Agreement as may be reasonably
necessary or appropriate to provide the GSEs and Treasury (or Treasury’s agents)
with any additional information that they may reasonably request to the extent
such information is reasonably available to the Administrator.

-25-



--------------------------------------------------------------------------------



 



          Section 14. [RESERVED]
          Section 15. Resignation and Removal of the Administrator.
               (a) The Administrator shall not resign from the obligations and
duties imposed on it as Administrator under this Agreement except (i) upon
determination that the performance of its duties under this Agreement shall no
longer be permissible under applicable law or shall violate any final order of a
court or administrative agency with jurisdiction over the Administrator or its
properties or (ii) with the prior written consent of each GSE, upon the written
acceptance by a successor Administrator selected by the Administrator. Notice of
any such determination permitting or requiring the resignation of the
Administrator pursuant to clause (i) above shall be communicated to the GSEs at
the earliest practicable time (and, if such communication is not in writing,
shall be confirmed in writing at the earliest practicable time) and any such
determination shall be evidenced by a written opinion of counsel to such effect
delivered to the GSEs concurrently with or promptly after such notice. No such
resignation shall become effective until a successor Administrator reasonably
acceptable to the GSEs shall have assumed the responsibilities and obligations
of the resigning Administrator in accordance with Section 15(d) below.
               (b) Subject to Section 15(d) of this Agreement, the GSEs (acting
together) may remove the Administrator without cause by providing the
Administrator with at least 60 days’ prior written notice.
               (c) Subject to Section 15(d) of this Agreement, at the sole
option of the GSEs (acting together), the Administrator may be removed
immediately upon written notice of termination from the GSEs to the
Administrator if any of the following events shall occur:
     (i) the Administrator shall default in the performance of any of its
material duties under this Agreement and, after written notice of such default
is received by an Authorized Officer of the Administrator, shall not cure such
default within ten (10) days (or, if such default cannot be cured in such time,
shall not give within ten (10) days such assurance of cure as shall be
reasonably satisfactory to the GSEs);
     (ii) a court having jurisdiction in the premises shall enter a decree or
order for relief, and such decree or order shall not have been vacated within
60 days, in respect of the Administrator in any involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Administrator or any substantial part
of its property or order the winding-up or liquidation of its affairs; or
     (iii) the Administrator shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, or shall consent to the appointment of a receiver,
liquidator, assignee, trustee, custodian, sequestrator or similar official for
the Administrator or any

-26-



--------------------------------------------------------------------------------



 



substantial part of its property, shall consent to the taking of possession by
any such official of any substantial part of its property, shall make any
general assignment for the benefit of creditors or shall fail generally to pay
its debts as they become due.
          The Administrator agrees that if any of the events specified in
clauses (ii) or (iii) of this Section 15(c) shall occur, it shall give written
notice thereof to the GSEs within three (3) Business Days after the happening of
such event.
               (d) No resignation or removal of the Administrator pursuant to
this Section shall be effective until (i) a successor Administrator shall have
been appointed by the GSEs acting together and (ii) such successor Administrator
shall have agreed in writing to be bound by the terms of this Agreement in the
same manner as the Administrator is bound hereunder.
          Section 16. Liability of Administrator; Indemnities.
               (a) The Administrator shall be liable in accordance herewith only
to the extent of the obligations specifically undertaken by the Administrator
under this Agreement, and it is expressly understood by all parties hereto that
there shall be no implied duties of the Administrator hereunder. The
Administrator shall not have any obligation to distribute or advance any funds
from its own account hereunder and shall only be obligated, in accordance with
this Agreement, to distribute funds to the extent such funds are received by the
Administrator from amounts distributed with respect to the Bonds (including
amounts received from any Remarketing Agent) or fees payable by the HFAs under
the Reimbursement Agreements.
               (b) The Administrator shall indemnify, defend and hold harmless
each GSE and any of the officers, directors, employees and agents of each GSE
from and against any and all costs, expenses, losses, claims, actions, suits,
damages and liabilities (including, without limitation, any reasonable legal
fees, judgments or expenses relating to such liability, claim, loss, action,
suit or damage) to the extent that such cost, expense, loss, claim, action,
suit, damage or liability arose out of, or was imposed upon any such person
through, (i) the negligence, willful misfeasance or bad faith of the
Administrator in the performance of its duties under this Agreement or by reason
of reckless disregard of its obligations and duties hereunder or (ii) a breach
of any representation or warranty of the Administrator contained in this
Agreement; provided that the Administrator shall have no liability, and shall
not be obligated to indemnify the GSEs, for any action or inaction of the
Administrator in compliance with instructions received by the Administrator from
the GSEs hereunder pursuant to and in accordance with this Agreement. The
Administrator immediately shall notify the GSEs if it becomes aware of a claim
made by a third party with respect to this Agreement.
               (c) Fannie Mae shall indemnify, defend and hold harmless the
Administrator and any of the officers, directors, employees and agents of the
Administrator from and against any and all costs, expenses, losses, claims,
actions, suits, damages and liabilities (including, without limitation, any
reasonable legal fees, judgments or expenses relating to such liability, claim,
loss, action, suit or damage) to the extent that such cost, expense, loss,
claim, action, suit, damage or liability arose out of, or was imposed upon any
such person through, (i)

-27-



--------------------------------------------------------------------------------



 



the negligence, willful misfeasance or bad faith of Fannie Mae in the
performance of its duties under this Agreement or by reason of reckless
disregard of its obligations and duties hereunder or (ii) a breach of any
representation or warranty of Fannie Mae contained in this Agreement. Fannie Mae
immediately shall notify the other parties hereto if it becomes aware of a
written claim by a third party with respect to this Agreement.
               (d) Freddie Mac shall indemnify, defend and hold harmless the
Administrator and any of the officers, directors, employees and agents of the
Administrator from and against any and all costs, expenses, losses, claims,
actions, suits, damages and liabilities (including, without limitation, any
reasonable legal fees, judgments or expenses relating to such liability, claim,
loss, action, suit or damage) to the extent that such cost, expense, loss,
claim, action, suit, damage or liability arose out of, or was imposed upon any
such person through, (i) the negligence, willful misfeasance or bad faith of
Freddie Mac in the performance of its duties under this Agreement or by reason
of reckless disregard of its obligations and duties hereunder or (ii) a breach
of any representation or warranty of Freddie Mac contained in this Agreement.
Freddie Mac immediately shall notify the other parties hereto if it becomes
aware of a written claim by a third party with respect to this Agreement.
               (e) The GSEs shall notify the Administrator promptly of any claim
for which they may seek indemnity and the Administrator shall notify the
applicable GSE of any claim for which it may seek indemnity. Failure by any
party to make such notification hereunder shall not relieve any party of its
obligations under this Section unless such failure materially prejudices the
indemnifying party.
               (f) The parties hereto hereby agree that the provisions of this
Section 16 shall survive the termination of this Agreement.
          Section 17. Compensation and Expenses of Administrator; Independence
of the Administrator.
               (a) As compensation for the performance of the Administrator’s
obligations under this Agreement and as reimbursement for its expenses related
thereto, the Administrator shall be entitled to receive each month (i) the
Administrator Fee in accordance with the provisions of Section 10 and Section 11
hereof and (ii) any amounts payable to the Administrator out of the Collection
Accounts pursuant to Section 5(a) and Section 6(b) hereof. The Administrator
shall, subject to the next sentence, be reimbursed for its reasonable
out-of-pocket expenses incurred by it in connection with its activities
hereunder, including fees and disbursements of independent accountants and the
fees and expenses of counsel required to enforce the obligations under the
Program Bonds but shall not be reimbursed for taxes imposed on the
Administrator, and expenses incurred in connection with distributions and
reports made by the Administrator. Prior to reimbursing itself for any such
out-of-pocket expenses that exceed $5,000, the Administrator shall provide the
GSEs with sufficient documentation relating to such expenses for which it seeks
reimbursement in order for the GSEs to make a determination regarding whether
such expenses should be reimbursed hereunder and shall reimburse itself for such
expenses only to the extent the GSEs provide their written consent. The GSEs and
the Administrator shall cooperate in good faith to resolve any disputes
regarding reimbursements and documentation issues related thereto.

-28-



--------------------------------------------------------------------------------



 



               (b) For all purposes of this Agreement, the Administrator shall
be an independent contractor and shall not be subject to the supervision of
either GSE with respect to the manner in which it accomplishes the performance
of its obligations hereunder. Unless expressly set forth herein or otherwise
authorized in writing by the GSEs, the Administrator shall not have the
authority to act for or represent the GSEs in any way and shall not otherwise be
deemed an agent of the GSEs.
          Section 18. Limitation of Liability; No Joint Venture; Other
Activities.
               (a) The Administrator shall incur no liability to anyone in
acting upon any signature, instrument, statement, notice, resolution, request,
direction, consent, order, certificate, report, opinion, bond, or other document
reasonably believed by it to be genuine and reasonably believed by it to be
signed by the proper parties. Neither the Administrator nor any of its
affiliates, directors, officers, shareholders, agents, or employees will be
liable to the GSEs or others, except by reason of acts or omissions constituting
bad faith, willful misfeasance, negligence, or reckless disregard of the
Administrator’s duties under this Agreement or by a breach of any representation
or warranty of the Administrator contained in this Agreement as provided in
Section 16. In no event shall the Administrator or its directors, officers,
agents and employees be held liable for any special, indirect, punitive or
consequential damages resulting from any action taken or omitted to be taken by
it or them hereunder or in connection herewith even if advised of the
possibility of such damages.
               (b) Nothing contained in this Agreement (i) shall constitute the
Administrator and the GSEs, Treasury or the Trusts as members of any
partnership, joint venture, association, syndicate, unincorporated business or
other separate entity, (ii) shall be construed to impose any liability as such
on any of them or (iii) shall be deemed to confer on any of them any express,
implied or apparent authority to incur any obligation or liability on behalf of
the others.
               (c) Nothing herein shall prevent the Administrator or its
affiliates from engaging in other businesses or, in its sole discretion, from
acting in a similar capacity as an administrator for any other person or entity.
               (d) The Administrator shall not be responsible to the GSEs or any
other person or entity for recitals, statements or warranties or representations
of any other person or entity contained herein, in the Trust Agreements or in
any other documents related to the New Issue Bond Program or the Temporary
Credit and Liquidity Facility Program or be bound to ascertain or inquire as to
the performance or observance of any of the terms of this Agreement or the Trust
Agreements on the part of the GSEs.
               (e) Except if the Administrator is negligent, the Administrator
shall not be liable for any error of judgment, or for any act done or step taken
or omitted by it, in good faith, or for any mistakes of fact or law, or for
anything which it may do or refrain from doing in connection herewith.
               (f) The Administrator shall not be required to expend or risk its
own funds or otherwise incur financial liability in the performance of any of
its duties hereunder, or in the

-29-



--------------------------------------------------------------------------------



 



exercise of its rights or powers, if the Administrator believes that repayment
of such financial liability or adequate indemnity against such liability is not
reasonably assured to it.
               (g) The Administrator may consult with counsel, and the advice or
any opinion of counsel shall be full and complete authorization and protection
in respect of any action taken or omitted by it hereunder in good faith and in
accordance with such advice or opinion of counsel.
               (h) The Administrator shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, entitlement
order, approval or other paper or document.
               (i) The Administrator may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents, attorneys, custodians or nominees appointed with due care, and shall not
be responsible for any willful misconduct or negligence on the part of any
agent, attorney, custodian or nominee so appointed.
               (j) The Administrator shall not be responsible for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of war
or terrorism, epidemics, nationalization, expropriation, currency restrictions,
governmental regulations superimposed after the fact, fire, communication line
failures, power failures, earthquakes or other disasters.
          Section 19. Representations and Warranties of the Administrator and
the GSEs.
               (a) U.S. Bank National Association, as Administrator hereunder,
makes the following representations and warranties on which each GSE is deemed
to have relied on in appointing U.S. Bank National Association as the
Administrator hereunder. The representations and warranties speak as of the
execution and delivery of this Agreement.
     (i) The Administrator is a national banking association duly chartered and
validly existing in good standing under the laws of the United States. The
Administrator has conducted and is conducting its business so as to comply in
all material respects with all applicable statutes and regulations of regulatory
bodies or agencies having jurisdiction over it, except where the failure so to
comply would not have a materially adverse effect on the performance by the
Administrator of this Agreement. The Administrator has all licenses,
certificates and permits necessary to carry on its business as now being
conducted and as contemplated hereby to be conducted, except for such licenses,
certificates and permits the absence of which, individually or in the aggregate,
would not have a material adverse effect on the ability of the Administrator to
conduct its business as it is presently conducted and as contemplated hereby to
be conducted;
     (ii) The Administrator has the power and authority to execute and deliver
this Agreement and to perform its obligations and duties hereunder in accordance
herewith; the execution, delivery and performance of this Agreement by the
Administrator and the consummation of the transactions contemplated hereby

-30-



--------------------------------------------------------------------------------



 



have been duly and validly authorized; and all requisite corporate action has
been taken by the Administrator to make this Agreement valid and binding upon
the Administrator in accordance with its terms;
     (iii) This Agreement, and all documents and instruments contemplated hereby
which are executed and delivered by the Administrator, constitute and will
constitute valid, legal and binding obligations of the Administrator,
enforceable in accordance with their respective terms, except as the enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally (whether considered in a proceeding at law or in equity);
     (iv) The consummation of the transactions contemplated by this Agreement
are in the ordinary course of business of the Administrator and will not
(A) result in the breach of any term or provision of the articles of
incorporation or by-laws of the Administrator or (B) result in the breach of any
term or provision of, or conflict with or constitute a default under or result
in the acceleration of any obligation under, any agreement, indenture or loan or
credit agreement or other instrument to which the Administrator or its property
is subject, or result in the violation of any law, rule, regulation, order,
judgment or decree to which the Administrator or its property is subject, which,
in each case under this clause (B) would materially impair the ability of the
Administrator to perform its duties and obligations under this Agreement;
     (v) There are no actions, suits or proceedings pending or, to the
Administrator’s knowledge, threatened in writing against the Administrator which
are reasonably likely to draw into question the validity of this Agreement or
which, either in any one instance or in the aggregate, are reasonably likely to
materially impair the ability of the Administrator to perform its duties and
obligations under this Agreement; and
     (vi) No consent, approval or order of any court or governmental agency or
body is required for the execution, delivery and performance by the
Administrator of or compliance by the Administrator with this Agreement or the
consummation of the transactions contemplated by this Agreement, except for such
consents, approvals, authorizations and orders, if any, that have been obtained,
made or given (as applicable).
               (b) Each GSE makes the following representations to the
Administrator with respect to itself. The representations speak as of the
execution and delivery of this Agreement.
     (i) The GSE is a duly organized and validly existing corporate
instrumentality of the United States created and existing under the laws of the
United States. The GSE has conducted and is conducting its business so as to
comply in all material respects with all applicable statutes and regulations of
regulatory bodies or agencies having jurisdiction over it, except where the
failure so

-31-



--------------------------------------------------------------------------------



 



to comply would not have a materially adverse effect on the performance by the
GSE of this Agreement;
     (ii) The GSE has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder in accordance herewith; the
execution, delivery and performance of this Agreement by the GSE and the
consummation of the transactions contemplated hereby have been duly and validly
authorized; and all requisite action has been taken by the GSE to make this
Agreement valid and binding upon the GSE in accordance with its terms;
     (iii) This Agreement, and all documents and instruments contemplated hereby
which are executed and delivered by the GSE, constitute and will constitute
valid, legal and binding obligations of the GSE, enforceable in accordance with
their respective terms, except as the enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally (whether
considered in a proceeding at law or in equity);
     (iv) The consummation of the transactions contemplated by this Agreement
will not (A) result in the breach of any term or provision of the by-laws of the
GSE or (B) result in the breach of any term or provision of, or conflict with or
constitute a default under or result in the acceleration of any obligation
under, any agreement, indenture or loan or credit agreement or other instrument
to which the GSE or its property is subject, or result in the violation of any
law, rule, regulation, order, judgment or decree to which the GSE or its
property is subject, which, in each case under this clause (B) would materially
impair the ability of the GSE to perform its duties and obligations under this
Agreement;
     (v) There are no actions, suits or proceedings pending or, to the GSE’s
knowledge, threatened in writing against the GSE which are reasonably likely to
draw into question the validity of this Agreement or which, either in any one
instance or in the aggregate, are reasonably likely to materially impair the
ability of the GSE to perform its obligations under this Agreement; and
     (vi) No consent, approval or order of any court or governmental agency or
body is required for the execution, delivery and performance by the GSE of or
compliance by the GSE with this Agreement or the consummation of the
transactions contemplated by this Agreement, except for such consents,
approvals, authorizations and orders, if any, that have been obtained, made or
given (as applicable).
          Section 20. Termination of the Agreement.
               (a) The respective obligations and responsibilities of the
parties to this Agreement created hereby (other than the obligation of the
Administrator to make any payments in accordance with Section 20(b) below and
Section 16 hereof) shall terminate upon the latest to occur of (a) the last
action required to be taken by the Administrator hereunder with respect to

-32-



--------------------------------------------------------------------------------



 



any Series, (b) the dissolution of the last Trust outstanding and (c) the
retirement of all the Bonds being held by the Administrator hereunder.
               (b) To the extent that any amounts are received by the
Administrator with respect to the Bonds or GSE Securities after this Agreement
is terminated in accordance with Section 20(a) above, the Administrator shall
hold such amounts in an Eligible Account and distribute such amounts in
accordance with the terms of this Agreement in the same manner as if this
Agreement were never terminated pursuant to the provisions hereunder. This
Section 20(b) shall survive the termination of this Agreement.
               (c) Promptly upon the effective date of termination of this
Agreement pursuant to Section 20(a) of this Agreement or the removal of the
Administrator pursuant to Section 15(b) or 15(c) of this Agreement,
respectively, the Administrator shall be entitled to be paid all fees and
reimbursable expenses validly accruing to it to the date of such termination,
resignation or removal. The Administrator shall forthwith upon such termination
pursuant to Section 15 of this Agreement and the payment of all amounts owed to
it hereunder, deliver to each GSE all property and documents of or relating to
the respective Bonds then in the custody of the Administrator. In the event of
the resignation or removal of the Administrator pursuant to Section 15(a), 15(b)
or 15(c) of this Agreement, the Administrator shall cooperate with the GSEs and
take all reasonable steps requested to assist the GSEs in making an orderly
transfer of the duties of the Administrator in accordance with the terms of this
Agreement.
          Section 21. Notices.
          All notices, directions, certificates or other communications
hereunder shall be sent by certified or registered mail, return receipt
requested, or by overnight courier addressed to the appropriate notice address
set forth below. Any such notice, certificate or communication shall be deemed
to have been given as of the date of actual delivery or the date of failure to
deliver by reason of refusal to accept delivery or changed address of which no
notice was given pursuant to this Section. Any of the parties hereto may, by
such notice described above, designate any further or different address to which
subsequent notices, certificates or other communications shall be sent without
any requirement of execution of any amendment to this Agreement. Any notices
hereunder may also be sent by e-mail if such addresses are provided below in
this Section (which such notices shall be deemed to have been given upon actual
receipt). The notice addresses are as follows:

-33-



--------------------------------------------------------------------------------



 



          To Administrator:   For the New Issue Bond Program:
 
            U.S. Bank National Association
One Federal Street, 3rd Floor
Boston, MA 02110
 
  Attention:   Structured Finance/HFA Program
 
       
 
  E-mail:   usbhfa@usbank.com
 
       
 
  For the TCLF:           U.S. Bank National Association
EP-MN-WS3T
60 Livingston Avenue
St. Paul, MN 55107
Attn: TFM/HFA Initiative
 
       
 
  E-mail:   usbhfa@usbank.com   To Fannie Mae:   Fannie Mae
3900 Wisconsin Avenue, N.W.
Washington, D.C. 20016
 
  Attention:   Carl W. Riedy, Jr.
Vice President for Public
Entities Channel, Housing
and Community Development
 
       
 
  E-mail:   Carl_W_Riedy@fanniemae.com
 
       
 
      and
 
       
 
  Attention:   Barbara Ann Frouman
Vice President and
Deputy General Counsel, Housing and
Community Development
 
       
 
  E-mail:   Barbara_Ann_Frouman@fanniemae.com
 
       
 
  Attention:   Robert Wright
Director of Loan Pooling, Mortgage
Operations — Bond Administration

-34-



--------------------------------------------------------------------------------



 



         
 
  E-mail:   Robert_Wright@fanniemae.com
 
            With an e-mail copy to: bond_admin@fanniemae.com
 
       
 
  Attention:   Douglas G. Higgs
Director, Operations
 
       
 
  E-mail:   Douglas_G_Higgs@fanniemae.com
 
            With an e-mail copy to: hfa_credit&liquidity_notices@fanniemae.com
 
            With a fax copy to: (202) 752-6853
 
        To Freddie Mac:   Freddie Mac
1551 Park Run Drive
Mail Stop D4F
McLean, Virginia 22102
 
  Attention:   Mark D. Hanson
Vice President Mortgage Funding
 
       
 
      and
 
            Freddie Mac
8200 Jones Branch Drive
Mail Stop 210
McLean, Virginia 22102  
 
  Attention:   Melinda Reingold
Vice President Deputy General Counsel — Mortgage Securities
 
       
 
  E-mail:   Melinda_Reingold@freddiemac.com
 
       
 
  with a copy to:
 
      Arnold Dean
Associate General Counsel  
 
  E-mail:   Arnold_Dean@freddiemac.com
 
       
 
      and
 
       
 
      Edward S. Abrams
Associate General Counsel  
 
  E-mail:   Edward_Abrams@freddiemac.com
 
       
To Treasury and
  Care of:    
Treasury’s
       

-35-



--------------------------------------------------------------------------------



 



          Financial Agent:   JPMorgan Chase Bank, N.A.
1 Chase Manhattan Plaza, Floor 19
Attention: Lillian G. White
Phone - 212-552-2392
Fax - 212-552-0551
 
       
 
  E-mail:   jpm.hfa@jpmorgan.com
 
       
 
  with a copy to:
 
       
 
  E-mail:   Lillian.G.White@jpmorgan.com
 
            Notice delivered to Treasury at the address given above shall also
constitute notice to Treasury’s Financial Agent.

or to any other address any party provides to the other parties in writing.
          Section 22. Amendments.
          The parties to this Agreement may from time to time amend this
Agreement in writing, and such amendments, when executed by all parties, shall
then become a part of this Agreement.
          Section 23. Governing Law.
          This Agreement shall be governed by, and interpreted in accordance
with, the laws of the United States, not the law of any state or locality. To
the extent that a court looks to the laws of any state to determine or define
the laws of the United States, it is the intention of the parties to this
Agreement that such court shall look only to the laws of the State of New York
without regard to the rules of conflicts of laws.
          Section 24. Entire Agreement; Priority of Agreements.
          This Agreement, including all documents and exhibits incorporated by
reference herein, constitutes the entire agreement between the parties with
respect to the matters set forth herein. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be held invalid for any
reason whatsoever, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Agreement and shall in no way affect the validity or enforceability of
the other provisions of this Agreement. In the event of any conflict or
inconsistency between this Agreement and any Trust Agreement, this Agreement
shall control.
          Section 25. Successors and Assigns.
          This Agreement may not be assigned by the Administrator unless each
GSE consents to that assignment in writing. An assignment satisfying the
conditions set forth in the preceding sentence shall, if accepted by the
assignee under this Agreement, bind that assignee in the same manner as the
Administrator is bound under this Agreement. Notwithstanding the

-36-



--------------------------------------------------------------------------------



 



foregoing, this Agreement may be assigned by (a) either GSE without consent of
any party or (b) the Administrator without the consent of the GSEs to a
corporation or other organization that is a successor (by merger, consolidation,
or purchase of assets) to a GSE or the Administrator, as applicable; provided
that such successor organization shall execute and deliver to the other parties
hereto an agreement in which that organization agrees to be bound under this
Agreement in the same manner as the GSE or Administrator, as applicable, is
bound under this Agreement. Subject to the foregoing, this Agreement shall bind
any successors or assigns of the parties hereto.
          Section 26. No Third-Party Beneficiaries; Treasury as Beneficiary.
          Except as to Treasury, this Agreement does not confer any rights,
benefits, remedies or claims, either at law or in equity, on any person not a
party to this Agreement. Treasury shall be a beneficiary, and entitled to
enforce the provisions, of this Agreement.
          Section 27. Headings.
          The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.
          Section 28. Counterparts.
          This Agreement may be executed in counterparts, each of which when so
executed shall together constitute but one and the same agreement.
          Section 29. Severability.
          Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
          Section 30. Records.
          The Administrator shall maintain appropriate books of account and
records as required by law and relating to the Administrator’s services
performed under this Agreement. These books of account and records shall be
accessible for inspection upon written request, given at least three Business
Days prior to inspection, by the GSEs or Treasury’s Financial Agent at any time
during normal business hours.

-37-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Administration
Agreement to be duly executed and delivered as of the day and year first above
written.

            FEDERAL NATIONAL MORTGAGE ASSOCIATION
      By:   /s/ Carl W. Riedy, Jr.                Name:   Carl W. Riedy, Jr.   
    Title:   Vice President for Public Entities
Channel, Housing and Community
Development     

            FEDERAL HOME LOAN MORTGAGE CORPORATION
      By:   /s/ Charles W. Pearson                Name:   Charles W. Pearson   
    Title:   Vice President, Loan and Securities Operations     

            U.S. BANK NATIONAL ASSOCIATION, as Administrator
      By:   /s/ Julie A. Kirby                Name:   Julie A. Kirby       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

Schedule I
PROGRAM BOND FEE SCHEDULE

     
Administrator Fee:
  $130,000 per year ($65,000 per GSE) to be paid in equal monthly installments
out of the amounts otherwise payable to the GSEs under this Agreement.
 
   
Closing Agent Fee:
  One time fee of $25,000 ($12,500 per GSE) to be paid by the GSEs on the second
settlement date for the New Issue Bond Program (which is expected to be
January 12, 2010).
 
   
Program Bond Guarantee Fee:
  With respect to each GSE and Program Bond Series, a per annum rate equal to
the product of 0.25% and the unpaid principal amount of the Program Bonds being
held under the Administration Agreement (paid monthly to the GSEs); provided,
however, for purposes of this calculation, Program Bonds that are subject to
Conversion, and for which the Release Date has not occurred, are excluded.

 



--------------------------------------------------------------------------------



 



Schedule II:
TCLF FEE SCHEDULE

     
Administrator Fee:
  A per annum rate, payable monthly out of amounts otherwise payable to the GSEs
under this Agreement, equal to the product of 0.0008% and the sum of (i) the
then current aggregate of the Principal Portion of the Amount Available (as such
terms are defined in the TCLFs) under each of the then outstanding TCLFs plus
(ii) the principal amount of all Bank Bonds.
 
   
Bank Bond Additional Interest:
  If Bank Bonds are not securitized: A per annum rate equal to the product of
(a) the Prime Rate plus 1% minus 0.25% and (b) principal Amount of the Bank
Bonds (paid monthly)
 
   
 
  If the Bank Bonds are securitized: A per annum rate equal to the product of
(a) the Prime Rate plus 1% minus 0.30% and (b) the principal amount of the Bank
Bonds (paid monthly)
 
   
Bank Bond Guarantee Fee:
  A per annum rate equal to the product of 0.25% and the principal amount of the
Bank Bonds (paid monthly)
 
   
Bank Bond Securitization Fee:
  A per annum rate equal to the product of 0.05% and the principal amount of the
Bank Bonds (paid monthly)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF CUSTODIAL RECEIPT
Date: [               ]
Percentage Interest: 50%
# of [Bank Bonds] [Program Bonds]: [     ]
Current Balance of Securities as of __/__/__ $[          ]
[Replaces Custodial Receipt Dated __/__/__]
Fannie Mae or Freddie Mac
Address
Address
Attn:[                       ]

  Re:    Amended and Restated Administration Agreement, dated as of January 22,
2010 (the “Administration Agreement”), among Federal National Mortgage
Association, Federal Home Loan Mortgage Corporation and U.S. Bank National
Association, as Administrator                         
                                                                      

Ladies and Gentlemen:
          In accordance with the provisions of Section 4 of the above-referenced
Administration Agreement (capitalized terms not otherwise defined herein having
the meanings ascribed to them in the Administration Agreement), the undersigned,
as the Administrator, hereby certifies it holds each [Bank Bond] [Program Bond]
described in the attached Administrator [Bank Bond] [Program Bond] Schedule.
          The delivery of this Custodial Receipt evidences that (i) the
Administrator has received the related [Bank Bond] [Program Bond] in its account
at DTC and has credited each Bond to the trust account as required under the
Administration Agreement, (ii) the Administrator is holding each [Bank Bond]
[Program Bond] identified on the Administrator [Bank Bond] [Program Bond]
Schedule attached hereto, pursuant to the Administration Agreement, as the
bailee of and custodian for [GSE Trusts] for their respective interest in the
[Bank Bonds] [Program Bonds] as reflected in this Custodial Receipt, and
(iii) such [Bank Bonds] [Program Bonds] will be continue to be so held by the
Administrator until released in accordance with the terms and any conditions set
forth in the Administration Agreement.
          The Administrator makes no representations as to, and shall not be
responsible to verify, (i) the validity, legality, enforceability, due
authorization, recordability, sufficiency, or genuineness of any of the [Bank
Bonds] [Program Bonds] or (ii) the collectability, insurability, effectiveness
or suitability of any such [Bank Bond] [Program Bond].
          On each date the Administrator delivers to the [GSE Trust] a Custodial
Receipt, it shall supersede the Custodial Receipt previously delivered by the
Custodian to the [GSE

 



--------------------------------------------------------------------------------



 



Trust]hereunder. The most recently delivered Custodial Receipt shall control and
be binding upon the parties hereto.

            U.S. BANK NATIONAL ASSOCIATION, as Administrator
      By:           Name:           Title:        

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF REMITTANCE REPORT
Event File

          FIELD NAME   DATATYPE   NOTE
DT_REPORT
  DATE   DATE THE EVENT OCCURED
CUSIP
  TEXT   CUSIP
HFA_NAME
  TEXT   FULL NAME OF THE HFA
HFA_STATE
  TEXT   2 CHARACTER ABBREVIATION OF THE STATE
HFA_NAME_LOCAL
  TEXT   NAME OF THE LOCALITY (APPLIES TO NON-STATE HFAS)
HFA_TYPE
  TEXT   VALID VALUES: LOCAL OR STATE
HFA_TRUSTEE
  TEXT   NAME OF HFA TRUSTEE
HFA_REMARKET_AGENT
  TEXT   NAME OF HFA REMARKETING AGENT
SERIES
  TEXT   SERIES OF THE SECURITY
CLASS
  TEXT   CLASS CODE FOR SECURITY
ORIG_BAL
  NUMBER   VALUE OF BOND WHEN IT ENTERED THE PROGRAM (FOR TCLF = Principal
Portion)
ORIG_INT_PORTION
  NUMBER   INTEREST PORTION OF “AMOUNT AVAILABLE” FOR TCLF
ORIG_AMT_AVAIL
  NUMBER   AMOUNT AVAILABLE FOR TCLF
ORIG_COUPON
  NUMBER < 1   VALUE OF THE COUPON WHEN IT ENTERED THE PROGRAM
DIST_DAY
  INTEGER   DAY OF THE MONTH SECURITY PAYS
DT_FIRST_PMT
  DATE   DATE OF FIRST PAYMENT OF SECURITY
DT_FINAL_PMT
  DATE   DATE OF LAST PAYMENT OF SECURITY
DT_SETTLE
  DATE   DATE THE EVENT OCCURED
PMT_FREQ
  INTEGER   VALID VALUES: 0 — 9
COLLAT_TYPE
  TEXT   VALID VALUES: SF OR MF
SECURITY_STATUS
  INTEGER   VALID VALUES: 10 — 16
EVENT_TYPE
  INTEGER   VALID VALUES: 100 — 107
EVENT_AMOUNT
  NUMBER   THIS VALUE CAN BE NULL OR 0 FOR SPECIFIC EVENT TYPES
EVENT_FEE
  NUMBER   THIS VALUE CAN BE NULL OR 0 FOR SPECIFIC EVENT TYPES
SPREAD
  NUMBER < 1   SPREAD RELATED TO MF CONSTRUCTION SECURITIES
DT_RESET
  DATE   VALUE USED TO DETERMINE RESET TIME ON SPECIFIC MF SECURITIES
MF_COLLAT_DESC
  TEXT   USED FOR SPECIFIC CONSTRUCTION RELATED MF SECURITIES
GSE_ISSUER
  TEXT   VALID VALUES: FHLM OR FNMA. NULL FOR NON-GSE
LINK_FHLM_CUSIP
  TEXT   CUSIP REPRESENTING LINKED FHLM GSE SECURITY
LINK_FNMA_CUSIP
  TEXT   CUSIP REPRESENTING LINKED FNMA GSE SECURITY
TRANS_ID
  INTEGER   VALUE TO ASSOCIATE RELATED CONVERSION EVENTS

Monthly File

          FIELD NAME   DATATYPE   NOTE
DT_REPORT
  DATE   DATE THE FILE REPRESENTS
CUSIP
  TEXT   CUSIP
DT_DIST
  DATE   DATE THE SECURITY PAYS IN THE REPORTING PERIOD
BEG_BAL
  NUMBER   BEGINNING BALANCE OF SECURITY AT BEGINNING OF PERIOD
END_BAL
  NUMBER   ENDING BALANCE OF SECURITY AT END OF PERIOD
END_BAL_FACTOR
  NUMBER < = 1   CURRENT FACTOR. VALUE SHOULD NOT EXCEED 1
PRIN_DIST_SCHED
  NUMBER   AMOUNT SECURITY IS REDUCED THROUGH NORMAL PRINCIPAL PAYDOWN IN PERIOD
PRIN_DIST_UNSCHED
  NUMBER   AMOUNT SECURITY IS REDUCED THROUGH EXTRA PRINCIPAL PAYDOWN IN PERIOD
INT_DIST
  NUMBER   AMOUNT OF INTEREST PAYED IN PERIOD
COUPON
  NUMBER < 1   COUPON RATE IN PERIOD
BEG_CRED_ADV_PRIN
  NUMBER   BEGINNING OUTSTANDING PRINCIPAL CREDIT ADVANCES
CRED_ADV_PRIN
  NUMBER   CURRENT PERIOD CREDIT ADVANCE FOR PRINCIPAL
CRED_ADV_PRIN_REPAY
  NUMBER   CURRENT PERIOD CREDIT ADVANCE FOR PRINCIPAL REPAID
END_CRED_ADV_PRIN
  NUMBER   ENDING OUTSTANDING PRINCIPAL CREDIT ADVANCES
BEG_CRED_ADV_INT
  NUMBER   BEGINNING OUTSTANDING INTEREST CREDIT ADVANCES
CRED_ADV_INT
  NUMBER   CURRENT PERIOD CREDIT ADVANCE FOR INTEREST
CRED_ADV_INT_REPAY
  NUMBER   CURRENT PERIOD CREDIT ADVANCE FOR INTEREST REPAID
END_CRED_ADV_INT
  NUMBER   ENDING OUTSTANDING INTEREST CREDIT ADVANCES
BEG_ACCINT_ON_CRED_ADV
  NUMBER   BEGINNING ACCRUED INTEREST OUTSTANDING ON CREDIT ADVANCES
ACCINT_ON_CRED_ADV
  NUMBER   CURRENT PERIOD ACCRUED INTEREST ON CREDIT ADVANCES
ACCINT_ON_CRED_ADV_PAID
  NUMBER   CURRENT PERIOD ACCRUED INTEREST ON CREDIT ADVANCES PAID
END_ACCINT_ON_CRED_ADV
  NUMBER   ENDING ACCRUED INTEREST OUTSTANDING ON CREDIT ADVANCES
BEG_PRIN_PORTION
  NUMBER   BEGINNING PRINCIPAL PORTION FOR TCLF
END_PRIN_PORTION
  NUMBER   ENDING PRINCIPAL PORTION FOR TCLF
BEG_INT_PORTION
  NUMBER   BEGINNING INTEREST PORTION FOR TCLF
END_INT_PORTION
  NUMBER   ENDING INTEREST PORTION FOR TCLF
TREAS_FEE_RATE
  NUMBER < 1   RATE OF FEE IN BPS CHARGED BY US TREASURY TO HFA. APPLIES ONLY TO
TCLF
TREAS_FEE
  NUMBER   TOTAL AMOUNT OF FEES DUE TO US TREASURY
GSE_FEE_RATE
  NUMBER < 1   RATE OF FEE IN BPS CHARGED BY THE GSE TO HFA. APPLIES ONLY TO
TCLF
GSE_TCLF_FEE
  NUMBER   AMOUNT DUE TO GSE BY HFA FOR TCLF PROGRAM
GES_NIBP_FEE
  NUMBER   AMOUNT DUE TO GSE BY HFA FOR NIB PROGRAM
MISC_FEE
  NUMBER   TOTAL AMOUNT OF OTHER MISC FEES
ADMIN_FEE
  NUMBER   AMOUNT FEE TO US BANK FOR ACTING AS ADMINISTRATOR
BB_SECUR_FEE
  NUMBER   AMOUNT FEE DUE TO GSE FOR SECURITIZING A BANKBOND

B-1



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF BOND ADMINISTRATION REPORT

          (USBANK LOGO) [f71261e7126101.gif]   Temporary Credit and Liquidity
Facility (TCLF) Program & New Issue Bond Program (NIBP)   Contact:
Julie Kirby
Account Officer         617-603-6576         julie.kirby@usbank.com

As of Date: “mm/dd/yyyy”
NIBP Summary — December Securitization

                                          GSE Payment information:   TOTALs    
FNM1     FNM2     FRE1     FRE2  
Cusip (if decided to use just one cusip per GSE)
    N/A       #####       #####       #####       #####  
Original Balance
    0       0       0       0       0  
 
                                       
Beginning Balance
    0       0       0       0       0  
Less: Principal Distribution
    0       0       0       0       0  
Less: Losses
    0       0       0       0       0        
Ending Balance
    0       0       0       0       0        
Ending Balance Factor
    1.00000000       1.00000000       1.00000000       1.00000000      
1.00000000  
 
                                       
Coupon Rate
    0.000 %     0.000 %     0.000 %     0.000 %     0.000 %
Interest Distribution
    0       0       0       0       0  

                          Aggregate Underlying Bond Information by Single Family
vs Multi-family:   TOTALs     SF     MF  
Beginning Balance
    0       0       0  
Less: Principal Received
    0       0       0  
Less: Losses
    0       0       0        
Ending Balance
    0       0       0        
Ending Count
    0       0       0  
 
                       
Interest Received
    0       0       0  

                                  Aggregate Underlying Bond Information — Single
Family by type:   TOTALs     PAR     PREMIUM     ESCROW  
Beginning Balance
    0       0       0       0  
Plus / Less: Escrow Conversions
    0       0       N/A       0  
Less: Principal Received
    0       0       0       0  
Less: Losses
    0       0       0       0        
Ending Balance
    0       0       0       0        
Ending Count
    0       0       0       0  
 
                               
Interest Received
    0       0       0       0  

                                  Aggregate Underlying Bond Information —
Multi-Family by type:   TOTALs     CONSTRUCT     NON-CON     ESCROW  
Beginning Balance
    0       0       0       0  
Plus / Less: Escrow Conversions
    0       0       N/A       0  
Less: Principal Received
    0       0       0       0  
Less: Losses
    0       0       0       0        
Ending Balance
    0       0       0       0        
Ending Count
    0       0       0       0  
 
                               
Interest Received
    0       0       0       0  

                          Reconciliation:   TOTALs     SF     MF  
Available Funds (Principal and Interest Collected)
    0       0       0  

                          Distributions:   TOTALs     SF     MF  
FNMA G-Fee
    0       0       0  
FHLMC G-Fee
    0       0       0  
Administration Fee
    0       0       0  
Closing Agent Compensation to USB
    0       0       0  
FNM1 / FNM2 to UST
    0       0       0  
FRE1 / FRE2 to UST
    0       0       0        
 
    0       0       0        
Check:
    0       0       0  

                          Other Fees and Expenses paid (not paid out of
collections):   TOTALs     FNMA     FHLMC  
Initial Securitization Fee or GSE Program Fee to GSEs
    0       0       0  
Securitization Unwrap Fee or Security Termination Fee to GSEs
    0       0       0  
Out of pocket costs and counsel fees to GSEs
    0       0       0  
Escrow Release Fees to GSEs
    0       0       0  

B-2



--------------------------------------------------------------------------------



 



(US BANK LOGO) [f71261e7126101.gif]   Temporary Credit and Liquidity Facility
(TCLF) Program & New Issue Bond Program (NIBP)   Contact:
Julie Kirby
Account Officer
617-603-6576         julie.kirby@usbank.com

As of Date: “mm/dd/yyyy”
TCLF Summary

                          TCLF Available Amount Summary:   TOTALs     SF     MF
 
Beginning Principal Portion
    0       0       0  
Plus: New HFA bonds entering program
    0       0       0  
Plus: Current Principal Credit Enhancement Draw Reimbursements
    0       0       0  
Less: Failed remarketings (converted to Bank Bonds)
    0       0       0  
Less: Principal Collected
    0       0       0  
Less: Current Principal Credit Enhancement Draws
    0       0       0        
Ending Principal Portion (A)
    0       0       0        
 
                       
Ending Count
    0       0       0  

                              TOTALs     SF     MF  
Beginning Interest Portion
    0       0       0  
Plus: Current Interest Credit Enhancement Draw Reimbursements
    0       0       0  
Less: Current Interest Credit Enhancement Draw
    0       0       0        
Ending Interest Portion (B)
    0       0       0        
 
                       
Ending Available Amount (A) + (B)
    0       0       0  

                          Credit Enhancement Activity:   TOTALs     SF     MF  
Beginning Outstanding Principal Credit Enhancement Position
    0       0       0  
Plus: Current Principal Credit Enhancement Draws
    0       0       0  
Less: Current Principal Credit Enhancement Draw Reimbursements
    0       0       0        
Ending Outstanding Principal Credit Enhancement Position
    0       0       0        

                              TOTALs     SF     MF  
Beginning Outstanding Interest Credit Enhancement Position
    0       0       0  
Plus: Current Interest Credit Enhancement Draw
    0       0       0  
Less: Current Interest Credit Enhancement Draw Reimbursements
    0       0       0        
Ending Outstanding Interest Credit Enhancement Position
    0       0       0        

                              TOTALs     SF     MF  
Beginning Outstanding Interest on Credit Advance
    0       0       0  
Plus: Current Interest on Credit Advance (Prime + 1%)
    0       0       0  
Less: Current Reimbursements of Outstanding Interest
    0       0       0        
Ending Outstanding Credit Enhancement Position
    0       0       0        

                          Bank Bond Summary:   TOTALs     SF     MF  
Beginning Balance
    0       0       0  
Plus: Failed Remarketings
    0       0       0  
Less: Remarketed Bank Bonds
    0       0       0  
Less: Principal Collected (to UST)
    0       0       0  
Ending Balance
    0       0       0        
Ending Count
    0       0       0        
 
                       
Total Interest Collected (to UST)
    0       0       0  

                          Total Fees:   TOTALs     SF     MF  
Credit and Liquidity Facility Fees (.25%)
    0       0       0  
Treasury Credit Premiums
    0       0       0  
Bank Bond Program Fee (.25%)
    0       0       0  
Bank Bond Securitization Fee (.05%)
    0       0       0  
Bank Bond Securitization Unwrap Fee / GSE Termination Fee
    0       0       0  
Miscleaneous Fees to GSE (modification, consents, amendments, workout, legal)
    0       0       0        
Administrator Fee
    0       0       0        
Total Fees:
    0       0       0  

                          Total Funds Distributed:   TOTALs     SF     MF  
Total to FNMA:
    0       0       0  
Total to FHLMC:
    0       0       0  
Total to UST
    0       0       0  

B-2-2



--------------------------------------------------------------------------------



 



(US BANK LOGO) [f71261e7126101.gif]   Temporary Credit and Liquidity Facility
(TCLF) Program & New Issue Bond Program (NIBP)   Contact:
Julie Kirby
Account Officer         617-603-6576         julie.kirby@usbank.com

As of Date: “mm/dd/yyyy”
Program Summary

                                                                      TCLF    
NIBP   Loss Sharing   TOTALs     FNMA     FHLMC     FNM1     FNM2     FRE1    
FRE2  
Beginning Program Losses
    0       0       0       0       0       0       0  
Plus: Transaction Losses
    0       0       0       0       0       0       0  
Less: Recoveries
    0       0       0       0       0       0       0            
Ending Program Losses
    0       0       0       0       0       0       0            
Percentage of First loss Limit
    0.00 %     0.00 %     0.00 %     0.00 %     0.00 %     0.00 %     0.00 %
Crossover Date
    N/A                                                  

                                                                      TCLF    
NIBP       TOTALs     FNMA     FHLMC     FNM1     FNM2     FRE1     FRE2  
First Loss Limit
    0       0       0       0       0       0       0  
Plus: Recoveries to First Position Loss
    0       0       0       0       0       0       0  
Less: First Position Losses
    0       0       0       0       0       0       0            
First Loss Limit Remaining
    0       0       0       0       0       0       0            

                                                                      TCLF    
NIBP       TOTALs     FNMA     FHLMC     FNM1     FNM2     FRE1     FRE2  
Beginning Second Position Losses
    0       0       0       0       0       0       0  
Plus: Loss Sharing Payment
    0       0       0       0       0       0       0  
Less: Recoveries to Second Position Loss
    0       0       0       0       0       0       0            
Ending Second Position Losses
    0       0       0       0       0       0       0            

          Total Funds Distributed:   TOTALs  
Total to Administrator
    0  
Total to FNMA
    0  
Total to FHLMC
    0  
Total to UST
    0  

B-2-3



--------------------------------------------------------------------------------



 



EXHIBIT C
LOSS SHARING
[SEE ATTACHED]

C-1



--------------------------------------------------------------------------------



 



SCHEDULE C
 
The following is the Uniform Loss Sharing Attachment for the New Issue Bond
Program and the Temporary Credit and Liquidity Facility Program. This attachment
contains the provisions applicable to (i) Partial Guarantees relating to GSE
Securities issued from time to time under the New Issue Bond Program and
(ii) Participation Agreements entered into from time to time and Partial
Guarantees relating to GSE Securities issued from time to time under the
Temporary Credit and Liquidity Facility Program.
 
This Uniform Loss Sharing Attachment is attached to each Partial Guarantee and
each Participation Agreement.
 
Section 1     Definitions.  In this Attachment and in any agreement or other
document to which this Attachment is attached, all capitalized terms have the
meanings given to those terms in this Section 1 unless the context or use
clearly indicates a different meaning. Any capitalized term used in this
Attachment but not defined in this Exhibit shall be used as defined in the
agreement or other document to which this Exhibit is attached. The following
terms have the following meanings:
 
“Amount Available” has the meaning given to that term in each Temporary Credit
and Liquidity Facility.
 
“Bank Bonds” means any VRDOs that were tendered for purchase by a bondholder and
were put to the GSEs under a TCLF and have not yet been remarketed to a new
bondholder, whether or not the GSEs have issued GSE Securities backed by such
Bank Bonds.
 
“Bonds” means, as the case may be, VRDOs, Bank Bonds and New Issue Bonds.
 
“Credit Advance” means an advance under a TCLF to pay debt service due on VRDOs
for which there are insufficient funds available under the related indenture.
 
“Event of Default” means an “event of default” as such term is defined in the
related bond indenture for the underlying bonds.
 
“Fannie Mae” means the Federal National Mortgage Association, a
federally-chartered and stockholder-owned corporation organized and existing
under the Federal National Mortgage Association Charter Act, 12 U.S.C. § 1716 et
seq.
 
“First Loss Limit” has the meaning given to that term in Section 5.
 
“First Position Loss” means the amount of Program Loss to be borne by Treasury
under the Program. The First Position Loss is that portion of the Program Loss
that does not exceed the First Loss Limit.


C-1



--------------------------------------------------------------------------------



 



“Freddie Mac” means the Federal Home Loan Mortgage Corporation, a
shareholder-owned government-sponsored enterprise organized and existing under
the laws of the United States.
 
“Government-sponsored enterprise” or “GSE” means either or both Fannie Mae and
Freddie Mac.
 
“GSE Obligations” or “GSE Securities” are obligations and securities issued or
guaranteed, in whole or in part, by Fannie Mae or Freddie Mac including, without
limitation, Bank Bonds and New Issue Bonds and, with respect to the Temporary
Credit and Liquidity Facility Program, Participation Agreements.
 
“HFA” means a housing finance agency created by any of the States of the United
States or any possession, territory or commonwealth of the United States, or any
political subdivision thereof.
 
“Liquidity Advance” means an advance under a TCLF to pay for bond purchase
tenders relating to VRDOs.
 
“Loss Calculation Date” means the date as of which a Loss is calculated as
provided in Paragraph 6.
 
“MOU” means the Memorandum of Understanding among Treasury, Federal Housing
Finance Agency, Fannie Mae and Freddie Mac.
 
“Multifamily Credit Enhancement Program” means the Treasury program, distinct
and separate from the Programs, to purchase HFA bonds which are guaranteed by
the Credit Enhancement Agreement by either of the GSEs.
 
“New Issue Bond Program” means the program described in the New Issue Bond
Program Agreement.
 
“New Issue Bond Program Agreement” means one or more New Issue Bond Program
Agreements by and among Treasury and the GSEs, concerning the program for the
acquisition of GSE Securities backed by New Issue Bonds.
 
“New Issue Bonds” means, collectively, the single family bonds and multifamily
bonds which back GSE Securities purchased under the New Issue Bond Program
Agreement.
 
“Partial Guarantee” means a partial guarantee provided by a GSE (a) pursuant to
a GSE Security issued with respect to the Temporary Credit and Liquidity
Facility Program or (b) pursuant to a GSE Security issued with respect to the
New Issue Bond Program.
 
“Participation Agreement” means each Participation Agreement by and between
Treasury and the GSEs whereby the rights, duties and obligations of the Treasury
and the GSEs with respect to the Temporary Credit and Liquidity Facility Program
(including the terms of the Partial Guarantee) are set forth, as such agreements
are amended and supplemented.


C-2



--------------------------------------------------------------------------------



 



“Program” means either of the New Issue Bond Program or the Temporary Credit and
Liquidity Facility Program.
 
“Program Bonds” means New Issue Bonds and Bank Bonds.
 
“Program Losses” mean the aggregate of all Transaction Losses incurred under the
Temporary Credit and Liquidity Facility Program and the New Issue Bond Program.
 
“Recovery” means any payment or other amount received or recovered with respect
to a Transaction Loss. A Recovery excludes any amounts paid by a GSE to Treasury
with respect to a Second Position Loss or any amounts payable by Treasury to the
GSEs under any purchase agreement or participation agreement.
 
“Reimbursement Agreement” means each Reimbursement Agreement entered into among
an HFA, a bond trustee and the GSEs relative to a TCLF, as such Reimbursement
Agreements are amended and supplemented.
 
“Risk Rating” means the risk rating of an indenture under a Program.
 
“Second Position Loss” means that portion of Program Losses, if any, that is not
allocated to the First Loss Position. Any Second Position Loss will be allocated
to the Participation Agreements and Partial Guarantees in accordance with the
Uniform Loss Sharing Attachment.
 
“Secured Multifamily Loans” means loans that are secured by multifamily
properties.
 
“Temporary Credit and Liquidity Facility” or “TCLF” has the meaning given to
that term in the Participation Agreement.
 
“Temporary Credit and Liquidity Facility Program” means the Program described in
the Participation Agreement.
 
“Transaction Documents” means, collectively, the TCLF, the Reimbursement
Agreement and related Bond documents with respect to any series included in the
Temporary Credit and Liquidity Facility Program, as such documents are amended
from time to time in accordance with their terms.
 
“Transaction Loss” means an amount calculated pursuant to Section 7 as the loss
realized on a Program Bond or a Temporary Credit and Liquidity Facility.
 
“Trust” means a trust established by a GSE as a pass-through entity which holds
one or more issues of Bonds and, where appropriate, a Partial Guarantee.
 
“VRDO” means a variable rate demand obligation bond issued by an HFA
 
Section 2     General Statement.  Treasury and the GSEs will share Program
Losses, if any, realized on:


C-3



--------------------------------------------------------------------------------



 



(a) the principal of the New Issue Bonds backing GSE Securities issued from time
to time under the New Issue Bond Program; and
 
(b) the principal portion of all Credit Advances and Liquidity Advances made
from time to time under the Temporary Credit and Liquidity Facilities issued
under the Temporary Credit and Liquidity Facility Program.
 
Any losses incurred with respect to accrued but unpaid interest on any of the
New Issue Bonds backing the GSE Securities issued from time to time under the
New Issue Bond Program and on any Credit Advance or Liquidity Advance made from
time to time under the Temporary Credit and Liquidity Facilities issued under
the Temporary Credit and Liquidity Facility Program are not subject to sharing
with the GSEs and will be entirely borne by Treasury. No loss sharing shall
occur with respect to the Multifamily Credit Enhancement Program as a GSE will
have provided credit enhancement for such Bonds separately.
 
Section 3     GSE Only Shares in Losses for its Activities in Programs.  The
sharing of Program Losses will be structured between Treasury and each GSE
separately. A GSE will only share in Program Losses realized on the New Issue
Bonds backing the GSE Securities issued by that GSE and on losses realized on
that GSE’s portion of the Temporary Credit and Liquidity Facilities. Neither GSE
will share in Program Losses allocable to the other GSE.
 
Section 4     Allocation of Losses between Treasury and GSE.  Treasury will bear
all Program Losses realized on the New Issue Bond Program and the Temporary
Credit and Liquidity Facility Program up to the First Loss Limit (“First
Position Losses”). Each GSE will bear Program Losses, if any, realized on the
New Issue Bond Program and the Temporary Credit and Liquidity Facility Program
once the Program Losses, if any, realized by Treasury equal the First Loss Limit
(“Second Position Losses”).
 
Section 5     First Loss Limit.  With respect to a GSE, the First Loss Limit
will be 35% of the sum of:
 
(a) the aggregate original principal amount of all New Issue Bonds backing the
GSE Securities issued from time to time under the New Issue Bond Program by that
GSE; and
 
(b) the aggregate original principal portion of the Amount Available obligated
to be paid by each GSE in each Temporary Credit and Liquidity Facility issued
under the Temporary Credit and Liquidity Facility Program.
 
Such First Loss Limit may be adjusted by the GSEs and Treasury if the aggregate
amount under either (a) or (b) above is less than $10 billion, or upon the
obtaining or processing of information impacting the applicable Risk Ratings, or
such other material new information that affects risk, commercial
reasonableness, or safety and soundness under either the New Issue Bond Program
or the Temporary Credit and Liquidity Facility Program. Any such adjustment
shall be made in good faith by the GSEs and Treasury


C-4



--------------------------------------------------------------------------------



 



based upon objective thresholds factoring into, among other things, the
applicable Risk Ratings and the aggregate amounts set forth in (a) and
(b) above.
 
Section 6     When Transaction Loss is Calculated.
 
(a) New Issue Bond Program. Under the New Issue Bond Program, Transaction Loss
will be calculated separately with respect to each Program Bond upon twelve
(12) months after the first to occur of:
 
(1) the stated maturity date of the New Issue Bond;
 
(2) the date the New Issue Bond is fully redeemed;
 
(3) the date of acceleration of the New Issue Bond; or
 
(4) the date of mandatory tender in lieu of redemption of the New Issue Bond.
 
(b) Temporary Credit and Liquidity Facility Program. Under the Temporary Credit
and Liquidity Facility Program, Transaction Loss will be calculated for each
Temporary Credit and Liquidity Facility upon the last to occur of:
 
(1) the date the GSE has no further obligation under the Temporary Credit and
Liquidity Facility;
 
(2) the date all Bank Bonds, if any, are paid in full, remarketed or
redeemed; or
 
(3) twelve (12) months after the first to occur of:
 
(A) a Credit Advance remains unreimbursed;
 
(B) a Bank Bond is not paid or redeemed when due; or
 
(C) the GSE causes the acceleration, redemption or mandatory tender of the Bonds
upon the occurrence of an Event of Default under any of the Transaction
Documents.
 
Section 7     How Losses are Determined.
 
Transaction Losses will be calculated for a New Issue Bond or a Temporary Credit
and Liquidity Facility as follows:
 
(a) New Issue Bond Program. Under the New Issue Bond Program, a Transaction Loss
under a New Issue Bond is the amount of principal of such New Issue Bond then
due and unpaid as of the date that Transaction Loss is calculated. Any accrued
and unpaid interest and any interest on interest or interest on other unpaid
sums will not be included in Transaction Losses and will be borne solely by
Treasury.


C-5



--------------------------------------------------------------------------------



 



(b) Temporary Credit and Liquidity Facility Program. Under the Temporary Credit
and Liquidity Facility Program, a Transaction Loss under a Temporary Credit and
Liquidity Facility is:
 
(1) all amounts owing and unpaid by the HFA under the related Reimbursement
Agreement (relating to the principal portion of unreimbursed Credit Advances and
unreimbursed Liquidity Advances); less
 
(2) the sum of all amounts reimbursed, received or recovered on account of the
amounts owing under paragraph (1) above prior to the Loss Calculation Date.
 
The amount of any Transaction Loss will be allocated between unreimbursed Credit
Advances and unreimbursed Liquidity Advances (and the related Bank Bonds) on the
basis of the ratio of aggregate unreimbursed principal of the Credit Advances to
the aggregate unreimbursed principal of the Liquidity Advances.
 
Transaction Losses will be adjusted pursuant to the provisions of Sections 11
and 12.
 
(c) Calculation Rules. For purposes of determining Transaction Loss under the
New Issue Bond Program:
 
(1) Transaction Loss will be calculated only with respect to the Bonds actually
held by the related Trust. Any Bonds that were not acquired by the Trust shall
be excluded from the calculation of Transaction Loss.
 
(2) For purposes of calculating Transaction Loss, all payments made by the
trustee for the Bonds shall be applied as principal or interest as characterized
by the trustee for the Bonds in making such payment. Should the trustee for the
Bonds not characterize a payment as either principal or interest, then that
payment shall be characterized as required by the indenture or bond resolution
for the Bonds. If the trustee for the Bonds does not characterize the payment as
principal or interest and the related indenture or resolution contains no
relevant terms, then the payment shall be applied first to outstanding and
unpaid principal of the Bonds in the order of their stated maturity dates and
then to accrued and unpaid interest on the Bonds in the order of their stated
maturity dates.
 
Section 8     Procedure for Reporting a Transaction Loss.  Pursuant to the
timeframes set forth in Paragraph 6 above, the GSE will calculate, or cause to
be calculated, the amount of Transaction Loss, if any, realized on a New Issue
Bond or Temporary Credit and Liquidity Facility as provided in Paragraph 7
above.
 
Section 9     Reporting if No Transaction Loss Calculated.  If the calculation
prepared in accordance with Paragraph 7 above shows that no Transaction Loss was
realized, the GSE will provide or cause to be provided a statement to that
effect to Treasury within 90 days of the Loss Calculation Date.


C-6



--------------------------------------------------------------------------------



 



Section 10     Reporting if Transaction Loss Calculated; Payment of Second
Position Loss.
 
(a) Reconciliation. If the calculation shows that a Transaction Loss was
realized, the GSE will send a written reconciliation calculation to Treasury
within 90 days of the Loss Calculation Date which specifies:
 
(1) Transaction Identification: The New Issue Bond or Temporary Credit and
Liquidity Facility for which the reconciliation is made.
 
(2) Transaction Loss: The Transaction Loss realized on the New Issue Bond or
Temporary Credit and Liquidity Facility as of the Loss Calculation Date.
 
(3) Program Losses:
 
(A) Aggregate Program Losses (excluding only the Transaction Loss then just
calculated for the New Issue Bond or Temporary Credit and Liquidity Facility for
which the reconciliation is made); and
 
(B) Aggregate Program Losses realized as of the Loss Calculation Date (including
the Transaction Loss then just calculated for the New Issue Bond or Temporary
Credit and Liquidity Facility for which the reconciliation is made).
 
(4) The First Loss Limit.
 
(5) The amount of the First Loss Limit still to be borne by Treasury.
 
(b) First Position Losses. If the amount calculated in (a)(3)(B) is not more
than the First Loss Limit, then the Transaction Loss for the New Issue Bond or
Temporary Credit and Liquidity Facility for such reconciliation calculation is
fully First Position Losses.
 
(c) Partial First Position Losses; Partial Second Position Losses. If the amount
appearing in (a)(3)(A) is less than the First Loss Limit but the amount
calculated in (a)(3)(B) exceeds the First Loss Limit, then:
 
(1) the portion of the Transaction Loss equal to the difference between the
amount appearing in (a)(3)(A) and the First Loss Limit constitutes First
Position Losses; and
 
(2) the remaining portion of the Transaction Loss not allocated to the First
Position Losses constitutes Second Position Losses.
 
(d) Second Position Losses. If the amount appearing in (a)(3)(A) is more than
the First Loss Limit, then the entire Transaction Loss constitutes Second
Position Losses.


C-7



--------------------------------------------------------------------------------



 



(e) Loss Sharing Payment. The GSE will pay the amount of any Second Position
Losses (less all amounts previously paid by the GSE to Treasury as Second
Position Losses) to Treasury or its order not later than 90 days after the Loss
Calculation Date. Loss sharing payments made with respect to GSE Securities will
be made as a distribution under the GSE Security and all other loss sharing
payments will be paid to Treasury to such account as Treasury may require.
 
Section 11     Recoveries; Losses are Incurred But Not In Excess of the First
Loss Limit.  This Section applies if a GSE has calculated that a Transaction
Loss has been realized with respect to one or more New Issue Bonds or Temporary
Credit and Liquidity Facilities but the amount of the aggregate Program Losses
has not exceeded the First Loss Limit. If one or more payments are received or
other amounts are received or recovered with respect to any New Issue Bond or
Temporary Credit and Liquidity Facility in respect of a Transaction Loss, then
all such amounts will be paid to Treasury and the related Transaction Loss and,
consequently, the aggregate Program Losses will be reduced by the amount of such
Recovery.
 
Section 12     Recoveries; Losses are Incurred Which Exceed the First Loss
Limit.  This Section applies if a GSE has calculated that a Transaction Loss has
been realized with respect to one or more New Issue Bonds or Temporary Credit
and Liquidity Facilities, aggregate Program Losses exceed the First Loss Limit
and the GSE has paid any Second Position Losses to Treasury. If one or more
payments are received or other amounts are received or recovered with respect to
any New Issue Bond or Temporary Credit and Liquidity Facility in respect of a
Transaction Loss, then:
 
(a) the related Transaction Losses and, consequently, the aggregate Program
Losses will be reduced by the amount of such Recovery;
 
(b) the GSE shall be entitled to such payments and other amounts, but not in
excess of the amount of the Second Position Losses previously paid to
Treasury; and
 
(c) any excess available after the payment made in subparagraph (b) above shall
be paid to Treasury.
 
Section 13     Partial Guarantees of GSE Securities.  In order to evidence a
GSE’s loss sharing obligations with respect to the GSE Securities it issues, the
GSE will issue a partial guarantee to the related Trust (“Partial Guarantee”)
for Program Losses allocable to such GSE Securities. The GSE will make a payment
under a Partial Guarantee only under the circumstances set out in this Exhibit.
 
Section 14     Termination of Loss Sharing Upon Unwinding of GSE Security.  A
GSE’s loss sharing obligations and any related Partial Guarantee will
automatically terminate with respect to any New Issue Bonds or Bank Bonds and
the related GSE Security if Treasury causes a GSE Security to be unwound in
exchange for the underlying New Issue Bonds or Bank Bonds.


C-8



--------------------------------------------------------------------------------



 



EXHIBIT D
AUTHORIZED PERSONS
FANNIE MAE

          NAME   TITLE   SIGNATURE
Carl W. Riedy, Jr.
  Vice President for Public Entities Channel, Housing and Community Development
   
 
       
Douglas Higgs,
  Director    
 
       
Sheila Saxton
  Director    
 
       
Rene Mondonedo
  Loan Servicing Manager    
 
       
Chanda Walker
  Loan Administration Manager    
 
       
Richard Sorkin
  Vice President, Capital Markets — Structured Transactions    
 
       
Robert Wright
  Director, Mortgage Operations — Bond Administration    

FREDDIE MAC

          NAME   TITLE   SIGNATURE
Charles W. Pearson
  Vice President, Loan and Securities Operations    

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
WIRE INSTRUCTIONS

                      FANNIE MAE:   Wire Instructions for New Issue Bond
Program:
 
                   
 
  Bank Name:   FNMA NYC        
 
  ABA Number:   #021 039 500        
 
  Account Name:   Bond Admin GR466        
 
  Notes:   Deal Name        
 
                        Wire Instructions for TCLF Program:
 
                        Always include category number, lender number and lender
name. Please notify cash_management@fanniemae.com when wiring funds.
 
                        (1) Fannie Mae Account Number and ABA are the same  
021039500  
 
                        (2) Type of Transaction   10  
 
                        (3) Dollar Amount of Remittance   $    
 
                        (4) Fannie Mae Telegraphic Abbreviation   FNMA NYC/INV
(Federal Reserve Bank, NY)
 
                        (5) Fannie Mae Loan Number & Name Assigned To Loan  
xxxxx-abc
 
                        (6) Type of Remittance        
 
                        (7) To Contact’s Attention   CLCS Servicing
 
                        (8) Category Number (see below)   GR371
 
                        (9) Beneficiary Address:        
 
              Fannie Mae
 
              3900 Wisconsin Ave. NW
 
              Washington DC 20016
 
              Mail Stop: 12H-341
 
                   
FREDDIE MAC:
  Bank Name:   FHLMC WASH        
 
  ABA Number:   #021 033 205        
 
  Account Number:   205229010        
 
  Account Name:   G-fee        
 
  Notes:   N-deal payments — N0XX        
 
  Attn:   Multiclass Payment        
 
  Phone Number:   571/382-5518        
 
                   
 
  FHLMC WASH/INV                
 
  ABA: 021033205                     Attn: Jim Wolfson             Ref: HFA
legal fee (or securitization fee)        
 
                    TREASURY:   ALL AMOUNTS TO BE WIRED TO TREASURY UNDER THIS
AGREEMENT WILL BE WIRED USING THE WIRE INSTRUCTIONS SET FORTH BELOW FOR
TREASURY’S FINANCIAL AGENT

E-1



--------------------------------------------------------------------------------



 



     
TREASURY’S FINANCIAL AGENT
  Custody Account # : P04700   Account Name: Gamma Hera — TCLP Single Family    
 
  Wire Instructions:
 
  ABA: 021000021
 
  DDA: 9009000127
 
  FFC: P04700
 
  Description: TCLP Fees
 
   
 
  Custody Account #: P01711
 
  Account Name: Gamma Hera — TCLP Multi Family
 
   
 
  Wire Instructions:
 
  ABA: 021000021
 
  DDA: 9009000127
 
  FFC: P01711
 
  Description: TCLP Fees
 
   
ADMINISTRATOR
  Wire Instructions for New Issue Bond Program:
 
  ABA = 091000022 U.S. Bank
 
  BBK = U.S. Bank N.A.
 
  BNF = U.S. Bank Trust N.A..A.
 
  A/C : 173103321118
 
  OBI = Structured Finance- Account # (TBD)
 
  Ref: NIBP-HFA Code*
 
  Attn: Corporate Trust GSE Securitization
 
   
 
  Wire Instructions for TCLF Program:
 
  ABA = 091000022 U.S. Bank
 
  BBK = U.S. Bank N.A.
 
  BNF = U.S. Bank Trust N.A.
 
  A/C = 1047-9045-0381
 
  OBI = TFM- Trust Account # (TBD)
 
  REF = TCLF-HFA Code*

 
*     HFA Code must be referenced in order to correctly identify funds
HFA INITIATIVE ISSUERS BY STATE AND CODE

              State   HFA   St.   Issuer ID
Alabama
  Alabama Housing Finance Authority   AL   ALAHFA
Alaska
  Alaska Housing Finance Corporation   AK   AKHFCO
Arizona
  Industrial Development Authority of the County of Maricopa   AZ   MARICO
Arizona
  Industrial Development Authority of the County of Pima   AZ   PIMACO
Arizona
  Arizona Housing Finance Authority   AZ   ARZHFA
Arizona
  Tucson IDA   AZ   TUSIDA
Arizona
  Industrial Development Authority of the City of Phoenix   AZ   PHXIDA
Arkansas
  Arkansas Development Finance Authority   AR   ARKDFA
California
  California Housing Finance Agency   CA   CALHFA
California
  California Statewide Communities Development   CA   CALSCD
California
  ABAG Finance Authority for Nonprofit Corporations   CA   CANONP
California
  City of San Jose Housing Department   CA   SJHDPT
California
  City of Los Angeles Housing Department   CA   LAHDPT

E-2



--------------------------------------------------------------------------------



 



              State   HFA   St.   Issuer ID
California
  County of Contra Costa   CA   CONCOS
 
           
California
  Independent Cities Finance Authority   CA   INCTYS
 
           
California
  Cal Rural Home Buyers Fund   CA   CARURL
 
           
California
  Southern California Home Financing Authority   CA   SOCALH
 
           
California
  California Department of Veterans Affairs   CA   CADOVA
 
           
Colorado
  City and County of Denver   CO   DENVCO
 
           
Colorado
  El Paso County   CO   ELPSCO
 
           
Colorado
  Colorado Housing and Finance Authority   CO   COLHFA
 
           
Connecticut
  Connecticut Housing Finance Authority   CT   CONNHF
 
           
DC
  District of Columbia Housing Finance Agency   DC   WDCHFA
 
           
Delaware
  Delaware State Housing Authority   DE   DELHFA
 
           
Florida
  Florida Housing Finance Corporation   FL   FLAHFA
 
           
Florida
  Orange County Housing Finance Authority   FL   ORCHFA
 
           
Florida
  Housing Finance Authority of Miami-Dade County   FL   MIAMID
 
           
Florida
  Jacksonville Housing Finance Authority   FL   JAXHFA
 
           
Florida
  Housing Finance Authority of Hillsborough County   FL   HILLCO
 
           
Florida
  Housing Finance Authority of Pinellas County   FL   PINECO
 
           
Florida
  Housing Finance Authority of Broward County, Florida   FL   BROWCO
 
           
Florida
  Brevard County, Florida Housing Finance Authority   FL   BREVCO
 
           
Florida
  Housing Finance Authority of Manatee Coutny, Florida   FL   MANACO
 
           
Florida
  Housing Finance Authority of Palm Beach   FL   PLMBCH
 
           
Florida
  Housing Finance Authority of Lee County   FL   LEECOU
 
           
Florida
  Escambia County Housing Finance Authority   FL   ESCACO
 
           
Georgia
  Urban Residential Finance Authority   GA   GAURBN
 
           
Georgia
  Housing Authority of the City of Union City   GA   UNNCTY
 
           
Georgia
  Housing Authority of Newnan   GA   NEWNAN
 
           
Georgia
  Georgia Housing and Finance Authority   GA   GAHFNA
 
           
Georgia
  Housing Authority of Dekalb County   GA   DEKACO
 
           
Hawaii
  Hawaii Housing Finance Development Center   HI   HIHFDC
 
           
Idaho
  Idaho Housing Finance Association   ID   IDAHFA
 
           
Illinois
  Illinois Housing Development Authority   IL   ILLHDA
 
           
Illinois
  City of Chicago Department of Finance   IL   CHIDOF
 
           
Illinois
  Lake County Partners for Economic Development   IL   LAKECO
 
           
Illinois
  Southwestern Illinois Development Authority   IL   SWILDA
 
           
Indiana
  Indiana Housing and Community Development Authority   IN   INHCDA
 
           
Iowa
  Iowa Finance Authority   IA   IOWAFA
 
           
Kansas
  Sedgwick and Shawnee County   KS   SEDSHA
 
           
Kentucky
  Kentucky Housing Corporation   KY   KENTHC
 
           
Louisiana
  Finance Authority of New Orleans   LA   FANOLA
 
           
Louisiana
  Louisiana Housing Finance Agency   LA   LAHFNA
 
           
Louisiana
  Jefferson Parish Finance Authority   LA   JEFFPA
 
           
Louisiana
  Hammond-Tangipahoa Home Mortgage Authority   LA   HAMTAN
 
           
Louisiana
  Lafayette Public Trust Financing Authority   LA   LAFAYT
 
           
Louisiana
  Denham Springs/Livingston Housing and Mortgage Finance Authority   LA   DENLIV
 
           
Louisiana
  Rapides Finance Authority   LA   RAPIFA
 
           
Louisiana
  St. Bernard Parish Home Mortgage Authority   LA   STBDPA
 
           
Louisiana
  East Baton Rouge Mortgage Finance Authority   LA   EBRMFA
 
           
Louisiana
  Calcasieu Parish Public Trust Authority   LA   CALCPA

E-3



--------------------------------------------------------------------------------



 



              State   HFA   St.   Issuer ID
Louisiana
  Finance Authority of St. Tammany Parish   LA   STAMPA
 
           
Maine
  Maine State Housing Authority   ME   MESTHA
 
           
Maryland
  Housing Opportunities Commission of Montgomery County MD   MD   MONTMD
 
           
Maryland
  Maryland Department of Housing and Community Development   MD   MDDHCD
 
           
Maryland
  Anne Arundel County Economic Dev Corporation   MD   AACOED
 
           
Massachusetts
  Mass Housing   MA   MAHOUS
 
           
Michigan
  Michigan State Housing Development Authority   MI   MISTHD
 
           
Minnesota
  Minnesota Housing Finance Authority   MN   MINHFA
 
           
Minnesota
  Minneapolis / Saint Paul Housing Finance Board   MN   MNSTPL
 
           
Minnesota
  Dakota County Community Development Agency   MN   DKCCDA
 
           
Mississippi
  Mississippi Home Corporation   MS   MISSHC
 
           
Missouri
  Missouri Housing Development Commission   MO   MIZHDC
 
           
Montana
  Montana Board of Housing   MT   MONTBH
 
           
Nebraska
  Nebraska Investment Finance Authority   NE   NEBIFA
 
           
Nevada
  Nevada Housing Division   NV   NEVAHD
 
           
Nevada
  Nevada Rural Housing Authority   NV   NEVRHA
 
           
New Hampshire
  New Hampshire Housing Finance Authority   NH   NEWHHF
 
           
New Jersey
  New Jersey Housing & Mortgage Finance Agency   NJ   NJHMFA
 
           
New Mexico
  New Mexico Mortgage Finance Authority   NM   NMXMFA
 
           
New York
  New York State Housing Finance Agency   NY   NYSHFA
 
           
New York
  State of New York Mortgage Agency   NY   SONYMA
 
           
New York
  City of Yonkers Industrial Development Agency   NY   YONKID
 
           
New York
  Dutchess County Industrial Development Agency   NY   DUTCHS
 
           
New York City
  New York City Housing Development Corporation   NY   NYCHDC
 
           
North Carolina
  North Carolina Housing Finance Agency   NC   NORCAR
 
           
North Dakota
  North Dakota Housing Finance Authority   ND   NORDAK
 
           
Ohio
  Ohio Housing Finance Agency   OH   OHIOHL
 
           
Oklahoma
  Cleveland County Home Loan Authority   OK   CLEVHL
 
           
Oklahoma
  Oklahoma Housing Finance Agency   OK   OKLHFA
 
           
Oklahoma
  Tulsa County Home Finance Authority   OK   TULSAH
 
           
Oklahoma
  Oklahoma County Home Finance Authority   OK   OKLACO
 
           
Oregon
  State of Oregon, Housing and Community Services Dept   OR   OREGON
 
           
Pennsylvania
  Urban Redevelopment Authority of Pittsburgh   PA   PITTRD
 
           
Pennsylvania
  Pennsylvania Housing Finance Agency   PA   PENHFA
 
           
Pennsylvania
  Allegheny County Residential Finance Authority   PA   ALGHCO
 
           
Puerto Rico
  Puerto Rico Housing Finance Authority   PR   PURICO
 
           
Rhode Island
  Rhode Island Housing and Mortgage Finance Corporation   RI   RIHMFC
 
           
South Carolina
  South Carolina State Housing Finance and Development Authority   SC   SCHFDA
 
           
South Dakota
  South Dakota Housing Development Authority   SD   SDKHDA
 
           
Tennessee
  Health and Education Facilities Board of the Metropolitan Government of
Nashvill and Davidson County   TN   NASHVL
 
           
Tennessee
  Health, Education & Housing Facility Board of the City of Memphis   TN  
MEMPHS
 
           
Tennessee
  Tennessee Housing Development Agency   TN   TNNHDA
 
           
Texas
  Texas Department of Housing and Community Affairs   TX   TXDHCA
 
           
Texas
  Capital Area Housing Finance Corporation   TX   CPAHFC
 
           
Texas
  Amarillo Housing Finance Corporation   TX   AMARIL
 
           
Texas
  City of Dallas Housing Finance Corporation   TX   DALLAS
 
           
Texas
  Denton County Housing Finance Corporation   TX   DENTCO

E-4



--------------------------------------------------------------------------------



 



              State   HFA   St.   Issuer ID
Texas
  Fort Bend County Finance Corporation   TX   FRTBND
 
           
Texas
  Jefferson County Housing Finance Corporation   TX   JEFFCO
 
           
Texas
  West Central Texas Regional Housing Finance Corporation   TX   WCENTX
 
           
Texas
  Texas State Affordable Housing Corporation   TX   TXSAHC
 
           
Texas
  Houston Housing Finance Corporation   TX   HOUSTN
 
           
Texas
  Southeast Texas Housing Finance Corporation   TX   SETXHF
 
           
Texas
  Cameron County Housing Finance Corporation   TX   CAMRCO
 
           
Texas
  Panhandle Regional Housing Finance Corporation   TX   PANHAN
 
           
Texas
  Heart of Texas Housing Finance Corporation   TX   HRTOTX
 
           
Texas
  Nortex Housing Finance Corporation   TX   NORTEX
 
           
Texas
  El Paso Housing Finance Corporation   TX   ELPSTX
 
           
Texas
  Harris County Housing Finance Corporation   TX   HARRIS
 
           
Texas
  Central Texas Housing Finance Corporation   TX   CENTTX
 
           
Texas
  Concho Valley Housing Finance Corporation   TX   CONCHO
 
           
Texas
  North Central Texas Housing Finance Corporation   TX   NORCTX
 
           
Texas
  Tarrant County Housing Finance Corporation   TX   TARRCO
 
           
Texas
  Travis County Housing Finance Corporation   TX   TRAVCO
 
           
Texas
  Midland County Housing Finance Corporation   TX   MIDLCO
 
           
Texas
  South Plains Housing Finance Corporation   TX   SOUPLA
 
           
Texas
  Lubbock Housing Finance Corporation   TX   LUBHFC
 
           
Texas
  Grand Prairie Housing Finance Corporation   TX   GRANPR
 
           
Texas
  Alamo Area Housing Finance Corporation   TX   ALAMOA
 
           
Texas
  Hidalgo Willacy Counties Housing Finance Corporation   TX   HIDALG
 
           
Texas
  Northwest Central Texas Housing Finance Corporation   TX   NWCLTX
 
           
Texas
  Arlington Housing Finance Corporation   TX   ARLING
 
           
Texas
  Port Arthur Housing Finance Corporation   TX   PRTART
 
           
Texas
  Garland Housing Finance Corporation   TX   GARLND
 
           
Texas
  Montgomery County Housing Finance Corporation   TX   MONTTX
 
           
Texas
  Bexar County Community Resources Department   TX   BEXRCO
 
           
Texas
  Harlingen Housing Finance Corporation   TX   HARLIN
 
           
Texas
  Laredo Housing Finance Corporation   TX   LAREDO
 
           
Texas
  Texoma Housing Finance Corporation   TX   TEXOMA
 
           
Texas
  San Antonio Housing Trust Finance Corporation   TX   SANANT
 
           
Utah
  Utah Housing Corporation   UT   UTAHHC
 
           
Vermont
  Vermont Housing Finance Agency   VT   VERMON
 
           
Virginia
  Virginia Housing Development Authority   VA   VAHDEV
 
           
Washington
  Washington State Housing Finance Commission   WA   WASHST
 
           
Washington
  Seattle Housing Authority   WA   SEATTL
 
           
West Virginia
  West Virginia Housing Development Fund   WV   WESTVA
 
           
Wisconsin
  Wisconsin Housing and Economic Development Authority   WI   WISCHE
 
           
Wyoming
  Wyoming Community Development Authority   WY   WYOCDA

E-5